 

Exhibit 10.89

 

CONSTRUCTION LOAN AGREEMENT

 

for a loan in the amount of

 

$27,500,000.00

 

MADE BY AND BETWEEN

 

UCFP OWNER, LLC, a Delaware limited liability company,

as Trustee under the BR/CDP Colonial Trust Agreement dated December 15, 2013

 

AND

 

KEYBANK NATIONAL ASSOCIATION,
a national banking association,



 

Dated as of May 14, 2014

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1 INCORPORATION OF RECITALS AND EXHIBITS 1       1.1 Incorporation of
Recitals. 1 1.2 Incorporation of Exhibits. 1       ARTICLE 2 DEFINITIONS 1      
2.1 Defined Terms. 1 2.2 Other Definitional Provisions. 11       ARTICLE 3
BORROWER’S REPRESENTATIONS AND WARRANTIES 11       3.1 Representations and
Warranties. 11 3.2 Survival of Representations and Warranties. 14       ARTICLE
4 LOAN AND LOAN DOCUMENTS 14       4.1 Agreement to Borrow and Lend; Lender’s
Obligation to Disburse. 14 4.2 Loan Documents. 15 4.3 Term of the Loan. 16 4.4
Prepayments. 17 4.5 Required Principal Payments. 17 4.6 Late Charge. 18      
ARTICLE 5 INTEREST 18       5.1 Interest Rate. 18       ARTICLE 6 COSTS OF
MAINTAINING LOAN 20       6.1 Increased Costs and Capital Adequacy. 20 6.2
Borrower Withholding. 21       ARTICLE 7 LOAN FEES, EXPENSES AND ADVANCES 21    
  7.1 Loan and Administration Expenses. 21 7.2 Origination Fee. 22 7.3 Exit Fee.
22 7.4 Lender’s Attorneys’ Fees and Disbursements. 22 7.5 Time of Payment of
Fees and Expenses. 22 7.6 Expenses and Advances Secured by Loan Documents. 22
7.7 Right of Lender to Make Advances to Cure Borrower’s Defaults. 23      
ARTICLE 8 NON-CONSTRUCTION REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN 23
      8.1 Non-Construction Conditions Precedent. 23       ARTICLE 9 CONSTRUCTION
REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN 25       9.1 Required
Construction Documents. 25       ARTICLE 10 BUDGET AND CONTINGENCY FUND 26      
10.1 Budget. 26 10.2 Budget Line Items. 27 10.3 Contingency Fund. 27 10.4
Optional Method for Payment of Interest. 28       ARTICLE 11 SUFFICIENCY OF LOAN
28       11.1 Loan In Balance. 28

 

 

 

 

ARTICLE 12 CONSTRUCTION PAYOUT REQUIREMENTS 28       12.1 Applicability of
Sections. 28 12.2 Monthly Payouts. 29 12.3 Documents to be Furnished for Each
Disbursement. 29 12.4 Retainages. 30 12.5 Disbursements for Materials Stored
On-Site. 30 12.6 Disbursements for Offsite Materials. 30       ARTICLE 13 FINAL
DISBURSEMENT FOR CONSTRUCTION 31       13.1 Final Disbursement for Construction.
31       ARTICLE 14 certain other requirements 32       14.1 Deposit Accounts.
32 14.2 Limitation on Management Fee. 32       ARTICLE 15 OTHER COVENANTS 33    
  15.1 Borrower further covenants and agrees as follows: 33 15.2 Authorized
Representative. 38       ARTICLE 16 38       CASUALTIES AND CONDEMNATION 38    
  16.1 Lender’s Election to Apply Proceeds on Indebtedness. 38 16.2 Borrower’s
Obligation to Rebuild and Use of Proceeds Therefor. 39       ARTICLE 17
ASSIGNMENTS BY LENDER AND BORROWER 39       17.1 Assignments and Participations.
39 17.2 Prohibition of Assignments and Transfers by Borrower. 40 17.3
Prohibition of Transfers in Violation of ERISA. 43 17.4 Successors and Assigns.
43       ARTICLE 18 TIME OF THE ESSENCE 43       18.1 Time is of the Essence.
Borrower agrees that time is of the essence under this Agreement 43      
ARTICLE 19 EVENTS OF DEFAULT 43       ARTICLE 20 LENDER’S REMEDIES IN EVENT OF
DEFAULT 46       20.1 Remedies Conferred Upon Lender. 47       ARTICLE 21
GENERAL PROVISIONS 47       21.1 Captions. 47 21.2 Modification; Waiver. 47 21.3
Governing Law. 47 21.4 Acquiescence Not to Constitute Waiver of Lender’s
Requirements. 47 21.5 Disclaimer by Lender. 47 21.6 Partial Invalidity;
Severability. 48 21.7 Definitions Include Amendments. 48 21.8 Execution in
Counterparts. 48 21.9 Entire Agreement. 48 21.10 Waiver of Damages. 48 21.11
Claims Against Lender. 48 21.12 Jurisdiction. 49 21.13 Set-Offs. 49      
ARTICLE 22 NOTICES 51       ARTICLE 23 WAIVER OF JURY TRIAL 52

 

- ii -

 

 

EXHIBITS TO LOAN AGREEMENT

 

Exhibit A Legal Description of Land Exhibit B Permitted Exceptions Exhibit C
Title Requirements Exhibit D Form of Survey Certification Exhibit E Insurance
Requirements Exhibit F Architect’s Certificate Exhibit G Initial Budget Exhibit
H Borrower’s Certificate Exhibit I Soft and Hard Cost Requisition Form Exhibit J
Borrower’s Certificate of Compliance Exhibit K LIBOR Notice Election Exhibit L
Form of Construction Loan Update Endorsement

 

- iii -

 

 

CONSTRUCTION LOAN AGREEMENT

 

THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is made as of May 14, 2014, by
and between UCFP OWNER, LLC, a Delaware limited liability company, as Trustee
under the BR/CDP Colonial Trust Agreement dated December 15, 2013 (“Borrower”),
and KEYBANK NATIONAL ASSOCIATION, a national banking association, its successors
and assigns (“Lender”).

 

WITNESSETH:

 

RECITALS

 

A.           Borrower is the owner in fee simple of approximately 12.65 acres of
land located on East Colonial Drive in the City of Orlando, County of Orange,
State of Florida, and legally described in Exhibit A attached hereto (the
“Land”). Borrower proposes to construct a multi-family project containing
approximately 296 Class A apartment units on the Land.

 

B.           Borrower has applied to Lender for a loan in the amount of up to
Twenty-Seven Million Five Hundred Thousand and No/100 Dollars ($27,500,000.00)
(the “Loan”) to finance Borrower’s development and construction of the proposed
improvements of the Project, and Lender is willing to make the Loan on the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE 1
INCORPORATION OF RECITALS AND EXHIBITS

 

1.1           Incorporation of Recitals.

 

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

 

1.2           Incorporation of Exhibits.

 

Exhibits A through L, to this Agreement, attached hereto are incorporated in
this Agreement and expressly made a part hereof by this reference.

 

ARTICLE 2
DEFINITIONS

 

2.1          Defined Terms.

 

The following terms as used herein shall have the following meanings:

 

Adjusted LIBOR Rate: An interest rate per annum equal to either the Adjusted One
Month LIBOR Rate or the Adjusted Daily LIBOR Rate.

 

Adjusted Daily LIBOR Rate: An interest rate per annum equal to the sum of (a)
the Daily LIBOR Rate plus (b) the LIBOR Rate Margin. The Adjusted Daily LIBOR
Rate shall change immediately and contemporaneously with any change in the Daily
LIBOR Rate.

 

 

 

 

Adjusted One Month LIBOR Rate: An interest rate per annum equal to the sum of
(A) the rate obtained by dividing (x) the LIBOR Rate for such LIBOR Rate
Interest Period by (y) a percentage equal to one hundred percent (100%) minus
the Reserve Percentage for such LIBOR Rate Interest Period and (B) the LIBOR
Rate Margin.

 

Adjusted Prime Rate: A rate per annum equal to the sum of (a) the Prime Rate
Margin and (b) the greater of (i) the Prime Rate or (ii) one percent (1%) in
excess of the Federal Funds Effective Rate. Any change in the Prime Rate (or the
Federal Funds Effective Rate, as applicable) shall be effective immediately from
and after such change in the Adjusted Prime Rate. Notwithstanding anything to
the contrary contained herein, the Adjusted Prime Rate shall not be lowered than
the Adjusted LIBOR Rate.

 

Affected Entity: As such term is defined in Section 17.2.

 

Affiliate: With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.

 

Agreement: This Construction Loan Agreement.

 

Applicable Rate: As such term is defined in Section 5.1(a).

 

Applicable Retention Amount: Amounts withheld by Borrower from a payment to
General Contractor pursuant to the terms and provisions of the General Contract.

 

Appraisal. An MAI certified appraisal of the Project performed in accordance
with FIRREA and Lender’s appraisal requirements by an appraiser selected and
retained by Lender.

 

Architect: Humphreys & Partners Architects/Florida, L.L.C., a Florida limited
liability company

 

Architect’s Certificate: A certificate in the form of Exhibit F attached hereto
executed by the Architect in favor of Lender.

 

Assignment of Rents: An assignment of leases and rents made by Borrower in favor
of Lender assigning all leases, subleases and other agreements relating to the
use and occupancy of all or any portion of the Project, and all present and
future leases, rents, issues and profits therefrom.

 

Assumed Interest Rate: as of any date, the greatest of (a) six and one-half
percent (6.50%) per annum, (b) the yield per annum as of the date of such
calculation on U.S. Treasury securities selected in good faith by Lender,
maturing approximately ten (10) years after the date of calculation, plus 215
basis points per annum, and (c) the Applicable Rate then in effect.

 

Authorized Representative: As such term is defined in Section 15.2.

 

Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy” as now
or hereafter in effect, or any successor thereto or any other present or future
bankruptcy or insolvency statute

 

Bluerock Operating Partnership: As such term is defined in Section 17.2.

 

BR Member: As such term is defined in Section 17.2.

 

BR REIT: As such term is defined in Section 17.2.

 

- 2 -

 

 

BR SOIF: As such term is defined in Section 17.2.

 

BR/CDP Venture: As such term is defined in Section 17.2.

 

Breakage Costs: (a) The cost to Lender of re-employing funds bearing interest at
an Adjusted LIBOR Rate, incurred (or expected to be incurred) in connection with
(i) any payment of any portion of the Loan bearing interest at an Adjusted LIBOR
Rate prior to the termination of any applicable LIBOR Rate Interest Period,
(ii) the conversion of an Adjusted LIBOR Rate to any other applicable interest
rate on a date other than the last day of the relevant LIBOR Rate Interest
Period, or (iii) the failure of Borrower to draw down, on the first day of the
applicable LIBOR Rate Interest Period, any amount as to which Borrower has
elected a LIBOR Rate Option and (b) any amounts payable by Borrower under any
Interest Rate Agreement in connection with termination of such Interest Rate
Agreement.

 

Budget: The budget for the Project specifying all costs and expenses of every
kind and nature whatever to be incurred by Borrower in connection with the
Project prior to the Maturity Date.

 

Budget Line Item: As such term is defined in Section 10.2.

 

Business Day: A day of the year on which banks are not required or authorized to
close in Cleveland, Ohio or Atlanta, Georgia.

 

Catalyst Member: As such term is defined in Section 17.2.

 

Change Order: Any request for changes in the Plans and Specifications (other
than minor field changes involving no extra cost).

 

Completion Date: May 14, 2016, subject to extension pursuant to Section 15.1(b).

 

Completion Guaranty: A guaranty of performance and completion, executed by each
Guarantor and pursuant to which the Guarantors jointly and severally guarantee
the lien-free and timely completion of the Project in accordance with all
provisions of this Agreement and Borrower’s obligation to keep the Loan In
Balance and to pay for all cost overruns.

 

Construction or construction: The construction and equipping of the Improvements
in accordance with the Plans and Specifications, and all Tenant Work and related
improvements required to be performed by Borrower under Leases and the
installation of all personal property, fixtures and equipment required for the
operation of the Project.

 

Construction Commencement Date: The day that is the thirtieth (30th) day from
the date of this Agreement.

 

Construction Schedule: A schedule reasonably satisfactory to Lender and Lender’s
Consultant, establishing a timetable for completion of the Construction,
showing, on a monthly basis, the anticipated progress of the Construction and
also showing that the Improvements can be completed on or before the Completion
Date.

 

Contingency Fund: A Budget Line Item which shall represent an amount necessary
to provide reasonable assurances to Lender that additional funds are available
to be used if additional costs and expenses are incurred or additional interest
accrues on the Loan, or unanticipated events or problems occur.

 

Control: As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

 

- 3 -

 

 

Control Condition: As such term is defined in Section 17.2.

 

Cost Savings Disbursement: As such term is defined in Section 12.7.

 

Daily LIBOR Rate: The per annum rate calculated by the Lender in good faith on a
daily basis, which Lender determines with reference to the rate (rounded upwards
to the next higher whole multiple of 1/16th if such rate is not such a multiple)
based on the one month London Interbank offered rate for deposits in U.S.
Dollars at approximately 11:00 a.m. (London time) on the second LIBOR Business
Day preceding the date of the calculation as determined and adjusted from time
to time in Lender's sole discretion.

 

Debt Service Coverage Ratio: With respect to a particular period, the ratio of
(a) the Net Operating Income to (b) the Total Annual Debt Service.

 

Default or default: Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

 

Default Rate: A rate per annum equal to three percentage points (300 basis
points) in excess of the Applicable Rate, but shall not at any time exceed the
highest rate permitted by law.

 

Deficiency Deposit: As such term is defined in Section 11.1.

 

Development Fee: As such term is defined in Section 15.1(ee).

 

Development Agreement: That certain Development Agreement dated January 31,
2014, between Borrower and Development Manager.

 

Development Manager: CDP Developer I, LLC, a Georgia limited liability company.

 

Dispute: Any controversy, claim or dispute between or among the parties to this
Agreement, including any such controversy, claim or dispute arising out of or
relating to (a) this Agreement, (b) any other Loan Document, (c) any related
agreements or instruments, or (d) the transaction contemplated herein or therein
(including any claim based on or arising from an alleged personal injury or
business tort).

 

Engineer: Kimley-Horn Associates, Inc.

 

Environmental Indemnity: An environmental indemnity from the Borrower and
Guarantors, jointly and severally, indemnifying Lender with regard to all
matters related to Hazardous Material and other environmental matters.

 

Environmental Proceedings: Any proceedings, whether civil (including actions by
private parties), criminal, or administrative proceedings, relating to the
presence of Hazardous Material on, within or about the Project.

 

Environmental Report: An environmental report prepared at Borrower’s expense by
a qualified environmental consultant approved by Lender, dated not more than six
(6) months prior to the Loan Opening Date and addressed to Lender (or subject to
separate letter agreement permitting Lender to rely on such environmental
report).

 

- 4 -

 

 

ERISA: The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

 

Event of Default: As such term is defined in Article 19.

 

Exit Fee: As such term is defined in Section 7.3.

 

Extension Option: As such term is defined in Section 4.3.

 

Extension Term: The twelve (12) month periods of time commencing on the day
after the Initial Maturity Date and ending on the First Extended Maturity Date,
and if applicable then ending on the Second Extended Maturity Date.

 

Federal Funds Effective Rate: Shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

FIRREA: The Financial Institutions Reform, Recovery And Enforcement Act of 1989,
as amended from time to time.

 

First Extended Maturity Date: As such term is defined in Section 4.3.

 

First Extension Option: As such term is defined in Section 4.3.

 

General Contract: The general contract dated March 7, 2014, between Borrower and
General Contractor, pertaining to the construction of all onsite and offsite
improvements for the Project.

 

General Contractor:    Summit Contracting Group, Inc.

 

Governmental Approvals: Collectively, all consents, licenses, and permits and
all other authorizations or approvals required from any Governmental Authority
for the Construction in accordance with the Plans and Specifications.

 

Governmental Authority: Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Gross Revenues: For any period, all revenues of Borrower, determined on a cash
basis, derived from the ownership, operation, use, leasing and occupancy of the
Project during such period; provided, however, that in no event shall Gross
Revenues include (i) any loan proceeds; (ii) proceeds or payments under
insurance policies (except proceeds of business interruption insurance); (iii)
condemnation proceeds; (iv) any security deposits received from tenants in the
Project, unless and until the same are applied to rent or other obligations in
accordance with the tenant’s lease; or (v) any other extraordinary items, in
Lender’s reasonable discretion; provided, however, Gross Revenues shall include,
without limitation, late fees, parking fees, tenant application fees, fees paid
in connection with utilities and services provided to tenants and any fees
payable by cable or utility providers to Borrower.

 

- 5 -

 

 

Guarantor: Alsar Limited Partnership, a Nevada limited partnership, Robert S.
Fishel, Mark Mechlowitz, Robert G. Meyer, and Jorge L. Sardinas, individually or
collectively, as the context shall imply.

 

Guarantor Principal: As such term is defined in Section 17.2.

 

Hazardous Material: Means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Project or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority. Any reference above
to a Law, includes the same as it may be amended from time to time, including
the judicial interpretation thereof. "Hazardous Material" shall not include
commercially reasonable amounts of such materials used in the ordinary course of
Construction and maintenance and operation of the Project which are used and
stored in accordance with all applicable Laws pertaining to Hazardous Material.

 

Improvements: The improvements referred to in Recital A hereto and more
particularly described in the Plans and Specifications, and offsite improvements
and together with any existing improvements located on the Land not to be
demolished.

 

In Balance or in balance: As such term is defined in Article 11.

 

Including or including: Including but not limited to.

 

Initial Maturity Date: May 14, 2017.

 

Interest Rate Agreement: An Interest Rate Protection Product purchased by
Borrower from Lender.

 

Interest Rate Protection Product: An interest rate hedging product, such as a
cap or swap.

 

Internal Revenue Code: The Internal Revenue Code of 1986, as amended from time
to time.

 

Land: As such term is defined in Recital A.

 

Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

 

Late Charge: As such term is defined in Section 4.6.

 

Leases: The collective reference to all leases, subleases and occupancy
agreements affecting the Project or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto approved in
writing by Lender.

 

- 6 -

 

 

Lender: As defined in the opening paragraph of this Agreement, and including any
successor holder of the Loan from time to time.

 

Lender’s Consultant: An independent consulting architect, inspector, and/or
engineer designated by Lender in Lender’s sole discretion.

 

LIBOR Business Day: A Business Day on which dealings in U.S. dollars are carried
on in the London Interbank Market.

 

LIBOR Rate: For any LIBOR Rate Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown by Reuters at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such LIBOR Rate Interest Period with a maturity
approximately equal to such LIBOR Rate Interest Period and in an amount
approximately equal to the amount to which such LIBOR Rate Interest Period
relates, adjusted for reserves and taxes if required by applicable regulations.
If Reuters no longer reports such rate or Lender determines in good faith that
the rate so reported no longer accurately reflects the rate available to Lender
in the London Interbank Market, Lender may select a replacement index.

 

LIBOR Rate Interest Period: With respect to each amount bearing interest at a
LIBOR based rate, a period of one month or daily, to the extent deposits with
such maturities are available to Lender, provided, however, that any LIBOR Rate
Interest Period which would end after the Maturity Date shall end on the
Maturity Date.

 

LIBOR Rate Margin:  two and fifteen one-hundredths percent ( 215 basis points)
per annum.

 

LIBOR Rate Option: As defined in Section 5.1(b).

 

Loan: As defined in Recital B.

 

Loan Amount: The maximum amount of the Loan as set forth in Section 4.1(a) as
reduced by principal payments made from time to time.

 

Loan Documents: The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Loan or any
obligation of payment thereof or performance of Borrower’s or Guarantor’s
obligations in connection with the transaction contemplated hereunder and any
Interest Rate Agreement, each as amended.

 

Loan Opening Date: The date of the first disbursement of proceeds of the Loan.

 

Major Subcontractor: Any subcontractor under a Major Subcontract.

 

Major Subcontracts: All subcontracts between the General Contractor and any
subcontractors and material suppliers which provide for an aggregate contract
price equal to or greater than Seven Hundred Fifty Thousand and No/100th Dollars
($750,000.00). Borrower and Lender acknowledge that because the General Contract
does not provide for such approval rights, neither Borrower nor Lender shall
have any right to approve with respect to the General Contract any Major
Subcontractors or other subcontractor or Major Subcontracts or other
subcontracts.

 

Material Adverse Change or material adverse change: If, in Lender’s reasonable
discretion, the business prospects, operations or financial condition of a
person, entity or property has changed in a manner which could impair in any
material respect the value of Lender’s security for the Loan, prevent timely
repayment of the Loan or otherwise prevent the applicable person or entity from
timely performing any of its material obligations under the Loan Documents.

 

- 7 -

 

 

Maturity Date: The Initial Maturity Date, provided, if Borrower timely satisfies
the conditions to extend the term of the Loan pursuant to Section 4.3(b) and
Section 4.3(c), then the Maturity Date shall be extended to the First Extended
Maturity Date and if applicable, the Second Extended Maturity Date.

 

Monthly Excess Cash Flow: For any month, the amount by which Gross Revenues
exceed the sum of (a) actual Operating Expenses and (b) actual debt service on
the Loan.

 

Mortgage: A mortgage (or deed of trust), assignment of leases and rents,
security agreement and fixture filing, executed by Borrower for the benefit of
Lender securing this Agreement, the Note, and all obligations of Borrower in
connection with the Loan, granting a first priority lien on Borrower’s fee
interest in the Project, subject only to the Permitted Exceptions.

 

Net Operating Income: (a) (i) The annualized gross rental revenue from the
Project derived from arm's length, market rate rents from Leases with
unaffiliated third parties, plus (ii) other revenue derived from the operation
of the Project, including service fees or charges, but excluding capital gains
income derived from the sale of assets and other items of income or revenue
which the Lender reasonably determines are unlikely to occur in any subsequent
period, all for the 3- month period ending on the date of calculation, plus
(iii) any income that does not fall into the categories above but which is
otherwise Gross Revenues, less (b) the greater of (i) actual operating expenses
including, but not limited to, cleaning, utilities, administrative, landscaping,
security and management expenses, repair and maintenance expenses, a $200.00 per
unit reserve for replacements, a five percent (5%) vacancy factor for any period
during which more than ninety-five percent (95%) of the net rentable area of the
Project is leased and occupied, a management fee equal to the greater of (x)
three and fifty one-hundredths percent (3.50%) of Gross Revenues of the Project
and (y) the management fee actually paid under any management agreement, and
fixed expenses (such as insurance, real estate and other taxes), all for the
12-month period ending on the date of calculation, but excludes therefrom all
expenses of a non-recurring, extraordinary nature and capital expenditures (and
any depreciation or amortization thereof) and similar non-cash items, and (ii)
the pro forma annual operating expenses of the Project, that is, the total
number of units in the Project (i.e. 296) times $6,143.00). All operating
expenses shall be related to the Project, shall be for services from arm's
length third party transactions or equivalent to the same, and shall exclude all
expenses for capital improvements and replacements, income taxes, principal and
interest on the Loan and depreciation or amortization of capital expenditures
and other similar non-cash items.

 

Note: A promissory note, in the Loan Amount, executed by Borrower and payable to
the order of Lender, evidencing the Loan.

 

OFAC Compliance Condition: As such term is defined in Section 17.2.

 

Opening of the Loan or Loan Opening: The first disbursement of Loan proceeds in
excess of the $1,000.00 disbursement made on the date of this Agreement.

 

Operating Account: A deposit account opened and maintained by Borrower with
Lender, to be utilized in the manner set forth in Section 4.1(e).

 

Operating Expenses: For any period, the actual costs and expenses of owning,
operating, managing and maintaining the Project during such period incurred by
Borrower, determined on a cash basis (except for real and personal property
taxes and insurance premiums, which shall be determined on an accrual basis)
(including, a $200.00 per unit annual reserve, a five percent (5%) vacancy
factor for any period during which more than ninety-five percent (95%) of the
net rentable area of the Project is leased and occupied, and a management fee
equal to the greater of (x) three and fifty one-hundredths percent (3.50%) of
Gross Revenues of the Project and (y) the management fee actually paid under any
management agreement). All operating expenses shall be related to the Project,
shall be for services from arm's length third party transactions or equivalent
to the same, and shall exclude all expenses for capital improvements and
replacements, income taxes, principal and interest on the Loan and depreciation
or amortization of capital expenditures and other similar non-cash items.

 

- 8 -

 

 

Payment Guaranty: A guaranty of payment executed by each Guarantor and pursuant
to which the Guarantors jointly and severally guarantee payment of principal,
interest and other amounts due under the Loan Documents, subject to certain
limitations as described therein on maximum liability.

 

Permitted Exceptions: Those matters listed on Schedule B to the Title Policy to
which title to the Project may be subject at the Loan Opening and thereafter
such other title exceptions as Lender may reasonably approve in writing
(including the liens established under the Loan Documents).

 

Plans and Specifications: Detailed plans and specifications for the
Improvements, as reasonably approved by Lender pursuant to Section 9.1(f), as
modified hereafter with Lender’s reasonable prior written approval or as
otherwise expressly permitted by this Agreement.

 

Prime Rate: That interest rate established from time to time by Lender as
Lender's prime rate, whether or not such rate is publicly announced; the Prime
Rate may not be the lowest interest rate charged by Lender for commercial or
other extensions of credit;

 

Prime Rate Margin: 1% (100 basis points) per annum.

 

Pro-Forma Projection: A pro forma statement of projected income and expenses of
Project.

 

Project: The collective reference to (i) the Land, together with all buildings,
structures and improvements located or to be located thereon, including the
Improvements, (ii) all rights, privileges, easements and hereditaments relating
or appertaining thereto, and (iii) all personal property, fixtures and equipment
required or beneficial for the operation thereof.

 

Required Permits: Each building permit, environmental permit, utility permit,
land use permit, wetland permit and any other permits, approvals or licenses
issued by any Governmental Authority which are required in connection with the
Construction or operation of the Project.

 

Reserve Percentage: For any LIBOR Rate Interest Period, that percentage which is
specified three (3) Business Days before the first day of such LIBOR Rate
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for Lender
with respect to liabilities consisting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such LIBOR Rate Interest Period and with a maturity equal to such LIBOR Rate
Interest Period.

 

Second Extended Maturity Date: As such term is defined in Section 4.3.

 

Second Extension Option: As such term is defined in Section 4.3.

 

Soil Report: A soil test report prepared by a licensed engineer reasonably
satisfactory to Lender indicating to the satisfaction of Lender that the soil
and subsurface conditions underlying the Project will support the Improvements.

 

State: The state in which the Land is located.

 

- 9 -

 

 

Substitute Guarantor: As such term is defined in Article 19.

 

Subcontracts: Subcontracts between the General Contractor and third parties for
labor or materials to be furnished to the Project by Major Subcontractors.

 

Tenant: The tenant under a Lease.

 

TIC Agreement: That certain Tenancy In Common Agreement dated January 31, 2014,
between and among the TIC Interest Holders, as amended and supplemented by that
certain TIC Management Agreement dated January 31, 2014, between and among the
TIC Interest Holders.

 

TIC Interest Holders: Eldorado, LLC, an Ohio limited liability company, Spyglass
Hill, LLC, an Ohio limited liability company, and BR/CDP UCFP Venture, LLC, a
Delaware limited liability company.

 

Title Insurer: First American Title Insurance Company, or such other title
insurance company licensed in the State as may be approved in writing by Lender.

 

Title Policy: An ALTA Mortgagee’s Loan Title Insurance Policy with extended
coverage issued by the Title Insurer insuring the lien of the Mortgage as a
valid first, prior and paramount lien upon the Project and all appurtenant
easements, and subject to no other exceptions other than the Permitted
Exceptions and otherwise satisfying the requirements of Exhibit C attached
hereto and made a part hereof.

 

Total Annual Debt Service: The aggregate of debt service payments comprising
principal and interest for a twelve (12) month period on the stated principal
amount of the Loan, assuming (a) a fixed per annum interest rate equal to the
Assumed Interest Rate determined as of the date of calculation; and (b) monthly
payments of principal and interest based on an amortization period of thirty
(30) years.

 

Transfer: Any sale, transfer, lease (other than a Lease approved by Lender),
conveyance, alienation, pledge, assignment, mortgage, encumbrance hypothecation
or other disposition of (a) all or any portion of the Project or any portion of
any other security for the Loan, (b) all or any portion of the Borrower’s right,
title and interest (legal or equitable) in and to the Project or any portion of
any other security for the Loan, or (c) any interest in Borrower or any interest
in any entity which directly or indirectly holds an interest in, or directly or
indirectly controls, Borrower.

 

Trust Agreement: That certain BR/CDP Colonial Trust Agreement dated December 15,
2013, between and among the TIC Interest Holders.

 

Unavoidable Delay: Any delay in the construction of the Project, caused by
natural disaster, fire, earthquake, floods, explosion, hurricanes, extraordinary
adverse weather conditions, inability to procure or a general shortage of labor,
equipment, facilities, energy, materials or supplies in the open market, failure
of transportation, strikes or lockouts, acts of God, war, riots, building
moratoriums, delays caused by governmental authority and financial market
failure, for which Borrower has notified Lender in writing.

 

Venture Agreement: Operating Agreement of BR/CDP UCFP Venture, LLC dated January
15, 2014, between BR Member and Catalyst Member. The Venture Agreement shall not
be amended in any material respect without Lender’s consent, not to be
unreasonably withheld.

 

Venture Control Transfer: As such term is defined in Section 17.2.

 

- 10 -

 

 

2.2           Other Definitional Provisions.

 

All terms defined in this Agreement shall have the same meanings when used in
the Note, Mortgage, any other Loan Documents, or any certificate or other
document made or delivered pursuant hereto. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement.

 

ARTICLE 3
BORROWER’S REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties.

 

To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby represents and warrants to Lender as follows:

 

(a)          Borrower has good and marketable fee simple title to the Project,
subject only to the Permitted Exceptions.

 

(b)          Except as previously disclosed to Lender in writing, no litigation
or proceedings are pending, or to the best of Borrower’s knowledge threatened
(in writing), against Borrower or any Guarantor, which could, if adversely
determined, cause a Material Adverse Change with respect to Borrower, any
Guarantor or the Project. There are no pending Environmental Proceedings and
Borrower has no knowledge of any threatened Environmental Proceedings or any
facts or circumstances which may give rise to any future Environmental
Proceedings.

 

(c)          Borrower is a duly organized and validly existing Delaware limited
liability company and has full power and authority to execute, deliver and
perform all Loan Documents to which Borrower is a party, and such execution,
delivery and performance have been duly authorized by all requisite action on
the part of Borrower.

 

(d)          No consent, approval or authorization of or declaration,
registration or filing with any Governmental Authority or nongovernmental person
or entity, including any creditor, partner, or member of Borrower or any
Guarantor, is required in connection with the execution, delivery and
performance of this Agreement or any of the Loan Documents other than the
recordation of the Mortgage, Assignment of Leases and Rents and the filing of
UCC-1 Financing Statements, except for such consents, approvals or
authorizations of or declarations or filings with any Governmental Authority or
non-governmental person or entity where the failure to so obtain would not have
a material adverse effect on Borrower or such Guarantor or which have been
obtained as of any date on which this representation is made or remade.

 

(e)          The execution, delivery and performance of this Agreement, the
execution and payment of the Note and the granting of the Mortgage and other
security interests under the other Loan Documents have not constituted and will
not constitute, upon the giving of notice or lapse of time or both, a breach or
default under any other agreement to which Borrower or Guarantor is a party or
may be bound or affected, or a violation of any law or court order which may
adversely affect the Project, any part thereof, any interest therein, or the use
thereof.

 

(f)          There is no default under this Agreement or any of the other Loan
Documents, nor to Borrower’s knowledge, any condition which, after notice or the
passage of time or both, would constitute a default or an Event of Default under
this Agreement or any of the other Loan Documents.

 

(g)          (i) No condemnation of any portion of the Project; (ii) no
condemnation or relocation of any roadways abutting the Project; and (iii) no
proceeding to deny access to the Project from any point or planned point of
access to the Project, has commenced or, to the best of Borrower’s knowledge, is
contemplated by any Governmental Authority.

 

- 11 -

 

 

(h)          The amounts set forth in the Budget, after taking into account
reallocated cost savings approved by Lender in accordance with Section 10.2 of
this Agreement and change orders expressly permitted under Section 15.1(c) or
otherwise approved in writing by Lender, present a full and complete itemization
by category of all costs, expenses and fees which Borrower reasonably expects to
pay or reasonably anticipates becoming obligated to pay to complete the
Construction and operate the Project (until the Project achieves breakeven
operations). Borrower is unaware of any other such costs, expenses or fees which
are material and are not included in the Budget.

 

(i)           Neither the construction of the Improvements nor the use of the
Project when completed and the contemplated accessory uses will violate (i) any
Laws (including subdivision, zoning, building, environmental protection and
wetland protection Laws); or (ii) any building permits, restrictions of record,
or agreements affecting the Project or any part thereof. Neither the zoning
authorizations, approvals or variances nor any other right to construct or to
use the Project is to any extent dependent upon or related to any real estate
other than the Land. All Government Approvals required for the Construction in
accordance with the Plans and Specifications have been obtained or will be
capable of being obtained following the Loan Opening, and all Laws relating to
the Construction and operation of the Improvements have been complied with and
all permits and licenses required for the operation of the Project which cannot
be obtained until the Construction is completed can be obtained if the
Improvements are completed in accordance with the Plans and Specifications.

 

(j)           Upon completion of the Construction, the Project will have
adequate (i.e. to operate the Project for its intended use) water, gas and
electrical supply, storm and sanitary sewerage facilities, means of access
between the Project and public rights-of-way; none of the foregoing will be
foreseeably delayed or impeded by virtue of any requirements under any
applicable Laws.

 

(k)          No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan to be disbursed hereunder, other than
a brokerage fee payable to Jones Lang LaSalle, which fee will be paid in
conjunction with the closing of this Loan.

 

(l)           To Borrower’s knowledge, all financial statements and other
written material information previously furnished by Borrower or any Guarantor
to Lender in connection with the Loan are, in all material respects, true,
complete and correct in all material respects and fairly present the financial
conditions of the subjects thereof as of the respective dates thereof and do not
fail to state any material fact necessary to make such statements or information
not misleading, and no Material Adverse Change with respect to Borrower or any
Guarantor has occurred since the respective dates of such statements and
information, unless disclosed to Lender in writing. Neither Borrower nor any
Guarantor has any material liability, contingent or otherwise, not disclosed in
such financial statements.

 

(m)          Except as disclosed by Borrower to Lender, including, without
limitation, as set forth in the Environmental Report, to Borrower’s knowledge:
(i) the Project is, except for materials used in the ordinary course of
construction, maintenance and operation of the Project, free of all Hazardous
Material and is in compliance with all applicable Laws; (ii) neither Borrower
nor, to the best knowledge of Borrower, any other person or entity, has ever
caused or permitted any Hazardous Material to be placed, held, located or
disposed of on, under, at or in a manner to affect the Project, or any part
thereof, and the Project has never been used (whether by Borrower or, to the
best knowledge of Borrower, by any other person or entity) for any activities
involving, directly or indirectly, the use, generation, treatment, storage,
transportation, or disposal of any Hazardous Material; (iii) neither the Project
nor Borrower is subject to any existing, pending, or, to the best of Borrower’s
knowledge, threatened (in writing) investigation or inquiry by any Governmental
Authority, and the Project is not subject to any remedial obligations under any
applicable Laws pertaining to health or the environment; and (iv) there are no
underground tanks, vessels, or similar facilities for the storage, containment
or accumulation of Hazardous Materials of any sort on, under or affecting the
Project.

 

- 12 -

 

 

(n)          The Project is taxed separately without regard to any other
property and for all purposes the Project may be mortgaged, conveyed and
otherwise dealt with as an independent parcel.

 

(o)          Borrower and its agents have not entered into any Leases, subleases
or other arrangements for occupancy of space within the Project, except for the
Permitted Exceptions.

 

(p)          When the Construction is completed in accordance with the Plans and
Specifications, no building or other improvement will encroach upon any property
line, building line, setback line, side yard line or any recorded or visible
easement with respect to the Project.

 

(q)          The Loan is not being made for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation G, T, U or X issued by
the Board of Governors of the Federal Reserve System, and Borrower agrees to
execute all instruments necessary to comply with all the requirements of
Regulation U of the Federal Reserve System.

 

(r)           Borrower is not a party in interest to any plan defined or
regulated under ERISA, and the assets of Borrower are not “plan assets” of any
employee benefit plan covered by ERISA or Section 4975 of the Internal Revenue
Code.

 

(s)           Borrower is not a “foreign person” within the meaning of Section
1445 or 7701 of the Internal Revenue Code.

 

(t)           Borrower uses no trade name other than its actual name set forth
herein. The principal place of business of Borrower is as stated in Article 22.

 

(u)          UCFP Owner, LLC’s place of formation or organization is the State
of Delaware.

 

(v)          All statements set forth in the Recitals are true and correct.

 

(w)          Neither Borrower nor any Guarantor is (or will be) a person with
whom Lender is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby agrees to provide to the Lender with any additional information that the
Lender deems reasonably necessary from time to time in order to ensure
compliance with all applicable Laws concerning money laundering and similar
activities.

 

(x) (i) Borrower is the trustee under the Trust Agreement; (ii) true, correct
and complete copies of the Trust Agreement and TIC Agreement have been delivered
to Lender; (iii) the Trust Agreement and TIC Agreement are in full force and
effect and have not been modified, supplemented or amended in any way; (iv)
there are no defaults by any party under the Trust Agreement or the TIC
Agreement, nor any event, circumstance or condition thereunder, which, if it
were to continue uncured, would, with notice or lapse of time or both,
constitute a default thereunder; and (v) under the Trust Agreement and the TIC
Agreement, Borrower has full power and authority to execute, deliver and perform
all Loan Documents to which Borrower is a party, and TIC Interest Holders have
approved the Loan and authorized Borrower to enter into and perform this
Agreement, the Mortgage and the other Loan Documents.

 

- 13 -

 

 

(y)          Both Borrower and the Project are in full compliance with the terms
and conditions of the Permitted Exceptions; all Permitted Exceptions are in full
force and effect; there is no default existing under any Permitted Exceptions by
Borrower or, to Borrower’s knowledge, by any other parties thereto; all
obligations of Borrower under the Permitted Exceptions required to be performed
as of the date of this Loan Agreement have been performed; all amounts due under
any Permitted Exceptions have been paid in full and no amounts are due or owing
by Borrower with respect to the Project or, to Borrower’s knowledge with respect
to any other party to any of the Permitted Exceptions; and none of the Permitted
Exceptions have been amended in any instrument or by other means, which
amendment has not been provided to Lender.

 

(z)           There are no amounts due and owing to any Governmental Authority
by Borrower or, to Borrower’s knowledge, by other parties under the Permitted
Exceptions which have not been paid.

 

3.2           Survival of Representations and Warranties.

 

Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Opening and, except for matters which have been disclosed by
Borrower and approved by Lender in writing (which approval shall not be
unreasonably withheld), at all times thereafter. Each request for a disbursement
under the Loan Documents shall constitute a reaffirmation of such
representations and warranties, as deemed modified in accordance with the
disclosures made and approved as aforesaid, as of the date of such request. It
shall be a condition precedent to the Loan Opening and each subsequent
disbursement that each of said representations and warranties is true and
correct as of the date of such requested disbursement. Each disbursement of Loan
proceeds shall be deemed to be a reaffirmation by Borrower that each of the
representations and warranties is true and correct as of the date of such
disbursement. In addition, at Lender’s request, Borrower shall reaffirm such
representations and warranties in writing prior to each disbursement hereunder.

 

ARTICLE 4
LOAN AND LOAN DOCUMENTS

 

4.1           Agreement to Borrow and Lend; Lender’s Obligation to Disburse.

 

Subject to the terms, provisions and conditions of this Agreement and the other
Loan Documents, Borrower agrees to borrow from Lender and Lender agrees to lend
to Borrower the Loan, for the purposes and subject to all of the terms,
provisions and conditions contained in this Agreement.

 

(a)          The principal amount of the Loan shall not exceed the least of (i)
Twenty-Seven Million Five Hundred Thousand and No/100 Dollars ($27,500,000.00),
(ii) 75% of the approved development and lease-up costs of the Project, as set
out in the Budget, (iii) 75% of the appraised value of the Project “upon
stabilization,” as set forth in the appraisal of the Project approved by the
Lender, and (iv) such amount as will result in a Debt Service Coverage Ratio of
not less than 1.23 to 1.00 (based, for purposes of this calculation, on the
stabilized income and expenses of the Project projected in the appraisal of the
Project approved by the Lender).

 

(b)          Lender agrees, upon Borrower’s compliance with and satisfaction of
all conditions precedent to the Loan Opening and provided the Loan is In
Balance, no Material Adverse Change has occurred with respect to Borrower, any
Guarantor, or the Project and no material default or Event of Default has
occurred and is continuing hereunder, to Open the Loan to reimburse Borrower for
a portion of the costs incurred by Borrower in connection with the development
of the Project and the construction of the Improvements, to the extent provided
for in the Budget.

 

- 14 -

 

 

(c)          After the Opening of the Loan, Borrower shall be entitled to
receive further successive disbursements of the proceeds of the Loan in
accordance with Articles 9, 12 and 13 within ten (10) Business Days after
compliance with all conditions precedent thereto, provided that (i) the Loan
remains In Balance; (ii) Borrower has complied with all conditions precedent to
disbursement from time to time including the requirements of Section 3.2 and
Articles 8, 9, 12 and 13; (iii) no Material Adverse Change has occurred with
respect to Borrower, any Guarantor or the Project and (iv) no Event of Default
and no material default exists hereunder or under any other Loan Document.

 

(d)          To the extent that Lender may have acquiesced in noncompliance with
any requirements precedent to the Opening of the Loan or precedent to any
subsequent disbursement of Loan proceeds, such acquiescence shall not constitute
a waiver by Lender, and Lender may at any time after such acquiescence require
Borrower to comply with all such requirements.

 

(e)          Borrower shall, prior to the Opening of the Loan, open an Operating
Account. Borrower authorizes Lender to disburse the Loan proceeds by crediting
the Operating Account; provided, however, that Lender shall not be obligated to
use such method. Upon the occurrence and during the continuance of an Event of
Default, without in any way limiting any other rights and remedies that Lender
may have under this Agreement or the other Loan Documents with respect to the
Operating Account or otherwise, Lender is authorized to pay any principal or
interest due upon the Note when and as same shall become due by debiting funds
on deposit in the Operating Account. For the avoidance of doubt, except upon the
occurrence and during the continuance of an Event of Default, Lender shall
disburse Loan proceeds into the Operating Account for Borrower to pay General
Contractor and Lender shall not pay General Contractor directly for
Construction.

 

4.2           Loan Documents.

 

Borrower agrees that it will, on or before the Loan Opening Date, execute and
deliver or cause to be executed and delivered to Lender the following documents
in form and substance acceptable to Lender:

 

(a)          The Note.

 

(b)          The Mortgage.

 

(c)          The Assignment of Rents.

 

(d)          The Completion Guaranty.

 

(f)          The Payment Guaranty.

 

(g)          The Environmental Indemnity.

 

(h)          A collateral assignment of construction documents, including,
without limitation, the General Contract, all architecture and engineering
contracts, Plans and Specifications, permits, licenses, approvals and
development rights, together with consents to the assignment and continuation
agreements from the General Contractor, the architect and other parties
reasonably specified by Lender.

 

(i)           Such UCC financing statements as Lender determines are advisable
or necessary to perfect or notify third parties of the security interests
intended to be created by the Loan Documents.

 

(j)           Such other documents, instruments or certificates as Lender and
its counsel may reasonably require, including such documents as Lender in its
sole discretion deems necessary or appropriate to effectuate the terms and
conditions of this Agreement and the Loan Documents, and to comply with the laws
of the State.

 

- 15 -

 

 

4.3           Term of the Loan.

 

(a)          All principal, interest and other sums due under the Loan Documents
shall be due and payable in full on the Maturity Date. All references herein to
the Maturity Date shall mean Initial Maturity Date, provided that Borrower shall
have the right to: (i) subject to the terms of Section 4.3(b), extend the
Maturity Date for an additional twelve (12) month term (the “First Extension
Option”), thereby, extending the Maturity Date to the twelve (12) month
anniversary of the Initial Maturity Date (the “First Extended Maturity Date”);
and (ii) subject to the terms of Section 4.3(b), extend the Maturity Date for a
second additional twelve (12) month term (the “Second Extension Option”),
thereby, extending the Maturity Date to the twelve (12) month anniversary of the
First Extended Maturity Date (the “Second Extended Maturity Date”). The First
Extension Option and Second Extension Option are collectively known as an
“Extension Option”.

 

(b)          Borrower may only exercise the First Extension Option upon
satisfying the following conditions:

 

(i)          Borrower shall have delivered to Lender written notice of its
election to exercise the First Extension Option no earlier than ninety (90) days
and no later than thirty (30) days prior to the Initial Maturity Date;

 

(ii)         Lender shall have received Borrower's and Guarantor's current
financial statements, certified as correct by Borrower and Guarantor, UCFP
Owner, LLC shall be in good standing and there shall have been no material
adverse change in Borrower's or Guarantor's financial condition;

 

(iii)        Construction of the Improvements has been completed in accordance
with all requirements of this Agreement;

 

(iv)        The notice given pursuant to clause (i) shall be accompanied by
payment of an extension fee in the amount of fifteen basis points (0.15%) of the
Loan Amount;

 

(v)         No Event of Default exists under the Loan Documents, and no event
exists which would be an Event of Default following notice and/or if not cured
within the time allowed; and

 

(vi)        Lender determines, based on Borrower’s written affidavit and such
supporting data and other evidence as the Lender may reasonably require, that
the Debt Service Coverage Ratio is not less than 1.20:1.00. In the event this
Debt Service Coverage Ratio is not met, Borrower may satisfy this Debt Service
Coverage Ratio prior to the Initial Maturity Date by making a voluntary paydown
of the Loan, together with a mutually agreed-upon reduction to the committed
amount of the Loan, so that the Loan Amount and maximum committed amount of the
Loan, after giving effect to such paydown and reduction, does not exceed the
amount which results in a Debt Service Coverage Ratio of 1.20:1.00 (based, for
purposes of this calculation, on the annualized amounts of Net Operating Income
and Total Annual Debt Service for the Project for the 3-month period ending on
the April 30th immediately preceding the Initial Maturity Date). In connection
with Borrower’s notice of its election to exercise the First Extension Option,
Borrower will submit or cause to be submitted to Lender all documentation
evidencing satisfaction of the above required Debt Service Coverage Ratio
together with an affidavit from an officer of Borrower, in a form satisfactory
to Lender, affirming that the Debt Service Coverage Ratio is equal to or greater
than 1.20:1.00.

 

(c)           Borrower may only exercise the Second Extension Option upon
satisfying the following conditions:

 

- 16 -

 

 

(i)          Borrower shall have delivered to Lender written notice of such
election no earlier than ninety (90) days and no later than thirty (30) days
prior to the First Extended Maturity Date;

 

(ii)         Lender shall have received Borrower's and Guarantor's current
financial statements, certified as correct by Borrower and Guarantor, Borrower
shall be in good standing and there shall have been no material adverse change
in Borrower's or Guarantor's financial condition;

 

(iii)        Construction of the Improvements has been completed in accordance
with all requirements of this Loan Agreement;

 

(iv)         Such notice is accompanied by an extension fee in the amount of
fifteen basis points (0.15%) of the Loan Amount;

 

(v)          No Event of Default exists under the Loan Documents, and no even
exists which would be an Event of Default following notice and/or if not cured
within the time allowed; and

 

(vi)         Lender determines, based on Borrower’s written affidavit and such
supporting data and other evidence as the Lender may require, that the Debt
Service Coverage Ratio is not less than 1.25:1.00. In the event this Debt
Service Coverage Ratio is not met, Borrower may satisfy this Debt Service
Coverage Ratio prior to the First Extended Maturity Date by making a voluntary
paydown of the Loan, together with a mutually agreed-upon reduction to the
committed amount of the Loan, so that the Loan Amount and maximum committed
amount of the Loan, after giving effect to such paydown and reduction, does not
exceed the amount which results in a Debt Service Coverage Ratio of 1.25:1.00
(based, for purposes of this calculation, on the annualized amounts of Net
Operating Income and Total Annual Debt Service for the Project for the 3-month
period ending on the April 30th immediately preceding the First Extended
Maturity Date). In connection with Borrower’s notice of its election to exercise
the Second Extension Option, Borrower will submit or cause to be submitted to
Lender all documentation evidencing satisfaction of the above required Debt
Service Coverage Ratio together with an affidavit from an officer of Borrower,
in a form satisfactory to Lender, affirming that the Debt Service Coverage Ratio
is equal to or greater than 1.25:1.00.

 

4.4           Prepayments.

 

Borrower shall have the right to make prepayments of the Loan, in whole or in
part, without prepayment penalty, upon not less than seven (7) days’ prior
written notice to Lender. No prepayment of all or part of the Loan shall be
permitted unless same is made together with the payment of all interest accrued
on the Loan through the date of prepayment and an amount equal to all Breakage
Costs and attorneys’ fees and disbursements incurred by Lender as a result of
the prepayment.

 

4.5.          Required Principal Payments.

 

All principal shall be paid on or before the Maturity Date. If the Maturity Date
is extended pursuant to Section 4.3 above, then commencing on the tenth (10th)
day of the first calendar month following the Initial Maturity Date and
continuing on the tenth (10th) day of each succeeding calendar month thereafter
through and including the tenth (10th) day of the calendar month in which the
Maturity Date occurs, Borrower shall make monthly payments of principal and
interest in an amount equal to the outstanding principal balance of the Loan as
of the Initial Maturity Date, with the principal component of such monthly
payment amount determined based on an amortization period of thirty (30) years
and the Assumed Interest Rate. The manner in which each payment shall be applied
to principal and interest shall be determined by Lender at the time Borrower
extends the Maturity Date pursuant to Section 4.3 above. For avoidance of doubt,
prior to the Initial Maturity Date, scheduled monthly payments shall consist of
interest only payments at the Applicable Rate (unless the Default Rate is
applicable) on the outstanding principal balance of the Loan.

 

- 17 -

 

 

4.6.          Late Charge.

 

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid more than five (5) days after the date said amount was due and payable
shall incur a fee (the “Late Charge” of four percent (4%) of said amount, which
payment shall be in addition to all of Lender’s other rights and remedies under
the Loan Documents, provided that no Late Charge shall apply to the final
payment of principal on the Maturity Date.

 

ARTICLE 5
INTEREST

 

5.1           Interest Rate.

 

(a)          The Loan will bear interest at the Applicable Rate, unless the
Default Rate is applicable. The Adjusted Daily LIBOR Rate shall be the
“Applicable Rate”, except that the Adjusted One Month LIBOR Rate shall be the
“Applicable Rate” with respect to portions of the Loan as to which a LIBOR Rate
Option is then in effect. For each disbursement of proceeds of the loan,
Borrower shall deliver to Lender irrevocable notice (which may be (i) verbal
notice provided that Borrower delivers to Lender facsimile confirmation within
twenty four (24) hours of such verbal notice or (ii) electronic mail notice
within twenty four (24) hours of such verbal notice) of the requested amount of
such disbursement, not later than 11:00 a.m. Cleveland time on the third LIBOR
Business Day prior to the desired date of disbursement. Borrower shall pay
interest in arrears on the tenth (10th) day of every calendar month in the
amount of all interest accrued and unpaid. The first payment of interest on the
Loan shall be due on June 10, 2014. All payments (whether of principal or of
interest) shall be deemed credited to Borrower’s account only if received by
1:00 p.m. Cleveland time on a Business Day; otherwise, such payment shall be
deemed received on the next Business Day.

 

(b)          Provided that no Event of Default exists, Borrower shall have the
option (the “LIBOR Rate Option”) to elect from time to time in the manner and
subject to the conditions hereinafter set forth the Adjusted One Month LIBOR
Rate as the Applicable Rate for all or any portion of the Loan which would
otherwise bear interest at the Adjusted Daily LIBOR Rate.

 

(c)          The only manner in which Borrower may exercise the LIBOR Rate
Option is by giving Lender irrevocable written notice in the form of Exhibit K
attached hereto not later than 11:00 a.m. Cleveland time on the second LIBOR
Business Day prior to the proposed commencement of the relevant LIBOR Rate
Interest Period, which written notice shall specify: (i) the portion of the Loan
with respect to which Borrower is electing the LIBOR Rate Option and (ii) the
LIBOR Business Day upon which the applicable LIBOR Rate Interest Period is to
commence. The Applicable Rate for any portion of the Loan with respect to which
Borrower has elected the LIBOR Rate Option shall revert to the Adjusted Daily
LIBOR Rate as of the last day of the LIBOR Rate Interest Period applicable
thereto (unless Borrower again exercises the LIBOR Rate Option for such portion
of the Loan). Lender shall be under no duty to notify Borrower that the
Applicable Rate on any portion of the Loan is about to revert from the Adjusted
One Month LIBOR Rate to the Adjusted Daily LIBOR Rate. With the exception of
advances to pay interest on the Loan, the LIBOR Rate Option may be exercised by
Borrower only with respect to any portion of the Loan equal to or in excess of
$500,000.00. At no time may there be more than four (4) LIBOR Rate Interest
Periods in effect with respect to the Loan. Notwithstanding the foregoing, if
Borrower shall elect a LIBOR Rate Option, only so much of the outstanding
principal amount of the Loan as would not become due and payable during the
applicable LIBOR Rate Interest Period shall accrue interest at the Adjusted One
Month LIBOR Rate and the remaining principal balance shall accrue interest at
the Adjusted Daily LIBOR Rate.

 

- 18 -

 

 

(d)          If Lender determines (which determination shall be conclusive and
binding upon Borrower, absent manifest error) (i) that Dollar deposits in an
amount approximately equal to the portion of the Loan for which Borrower has
exercised the LIBOR Rate Option for the designated LIBOR Rate Interest Period
are not generally available at such time in the London interbank market for
deposits in Dollars, (ii) that the rate at which such deposits are being offered
will not adequately and fairly reflect the cost to Lender of maintaining a LIBOR
Rate on such portion of the Loan or of funding the same for such LIBOR Rate
Interest Period due to circumstances affecting the London interbank market
generally, (iii) that reasonable means do not exist for ascertaining a LIBOR
Rate, or (iv) that an Adjusted LIBOR Rate would be in excess of the maximum
interest rate which Borrower may by law pay, then, in any such event, Lender
shall so notify Borrower and all portions of the Loan bearing interest at an
Adjusted LIBOR Rate that are so affected shall, as of the date of such
notification with respect to an event described in clause (ii) or (iv) above, or
as of the expiration of the applicable LIBOR Rate Interest Period with respect
to an event described in clause (i) or (iii) above, bear interest at the
Adjusted Prime Rate until such time as the situations described above are no
longer in effect or can be avoided by Borrower exercising a LIBOR Rate Option
for a different LIBOR Rate Interest Period.

 

(e)           Interest at the Applicable Rate (or Default Rate) shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment.

 

(f)           Borrower shall pay all Breakage Costs incurred from time to time
by Lender upon demand.

 

(g)          If the introduction of or any change in any Law, regulation or
treaty, or in the interpretation thereof by any Governmental Authority charged
with the administration or interpretation thereof, shall make it unlawful for
Lender to maintain the Applicable Rate at an Adjusted LIBOR Rate with respect to
the Loan or any portion thereof, or to fund the Loan or any portion thereof in
Dollars in the London interbank market, or to give effect to its obligations
regarding the LIBOR Rate Option as contemplated by the Loan Documents, then (i)
Lender shall notify Borrower that Lender is no longer able to maintain the
Applicable Rate at an Adjusted LIBOR Rate, (ii) the LIBOR Rate Option shall
immediately terminate, (iii) the Applicable Rate for any portion of the Loan for
which the Applicable Rate is then an Adjusted LIBOR Rate shall automatically be
converted to the Adjusted Prime Rate, and (iv) Borrower shall pay to Lender the
amount of Breakage Costs (if any) incurred in connection with such conversion.
Thereafter, Borrower shall not be entitled to exercise the LIBOR Rate Option
until such time as the situation described herein is no longer in effect or can
be avoided by Borrower exercising a LIBOR Rate Option for a LIBOR Rate Interest
Period.

 

(h)          The Loan shall bear interest at the Default Rate at any time at
which an Event of Default shall exist.

 

5.2           Interest Rate Agreements.

 

(a)          Any indebtedness incurred pursuant to an Interest Rate Agreement
entered into by Borrower and Lender shall constitute indebtedness evidenced by
the Note and secured by the Mortgage and the other Loan Documents to the same
extent and effect as if the terms and provisions of such Interest Rate Agreement
were set forth herein, whether or not the aggregate of such indebtedness,
together with the disbursements made by Lender of the proceeds of the Loan,
shall exceed the face amount of the Note.

 

- 19 -

 

 

(b)          Borrower hereby collaterally assigns to Lender for the benefit of
Lender any and all Interest Rate Protection Products purchased or to be
purchased by Borrower in connection with the Loan, as additional security for
the Loan, and agrees to provide Lender with any additional documentation
requested by Lender in order to confirm or perfect such security interest during
the term of the Loan. If Borrower obtains an Interest Rate Protection Product
from a party other than Lender, Borrower shall deliver to Lender such third
party’s consent to such collateral assignment. No Interest Rate Protection
Product purchased from a third party may be secured by an interest in Borrower
or the Project.

 

(c)           Except as otherwise provided in this paragraph, the Borrower shall
not enter into any Interest Rate Protection Product. At Borrower's option,
Borrower may institute an interest rate hedging program through the purchase of
an Interest Rate Protection Product with respect to the Loan. The Interest Rate
Protection Product, the portion of the Loan (if less than the entire Loan
Amount) to which such Interest Rate Protection Product shall apply, and the
financial institution providing the Interest Rate Protection Product, shall be
subject to Lender's prior reasonable written approval. Borrower shall afford
Lender a right of first opportunity to provide all Interest Rate Protection
Products but shall not be required to purchase such Interest Rate Protection
Product from Lender.

 

ARTICLE 6
COSTS OF MAINTAINING LOAN

 

6.1           Increased Costs and Capital Adequacy.

 

(a)          Borrower recognizes that the cost to Lender of maintaining the Loan
or any portion thereof may fluctuate and, Borrower agrees to pay Lender
additional amounts to compensate Lender for any increase in its actual costs
incurred in maintaining the Loan or any portion thereof outstanding or for the
reduction of any amounts received or receivable from Borrower as a result of:

 

(i)            any change after the date hereof in any applicable Law,
regulation or treaty, or in the interpretation or administration thereof, or by
any domestic or foreign court, (A) changing the basis of taxation of payments
under this Agreement to Lender (other than taxes imposed on all or any portion
of the overall net income or receipts of Lender), or (B) imposing, modifying or
applying any reserve, special deposit or similar requirement against assets of,
deposits with or for the account of, credit extended by, or any other
acquisition of funds for loans by Lender (which includes the Loan or any
applicable portion thereof) (provided, however, that Borrower shall not be
charged again the Reserve Percentage already accounted for in the definition of
the Adjusted LIBOR Rate),, or (C) imposing on Lender, or the London interbank
market generally, any other condition affecting the Loan, provided that the
result of the foregoing is to increase the cost to Lender of maintaining the
Loan or any portion thereof or to reduce the amount of any sum received or
receivable from Borrower by Lender under the Loan Documents; or

 

(ii)           the maintenance by Lender of reserves in accordance with reserve
requirements promulgated by the Board of Governors of the Federal Reserve System
of the United States with respect to “Eurocurrency Liabilities” of a similar
term to that of the applicable portion of the Loan (without duplication for
reserves already accounted for in the calculation of a LIBOR Rate pursuant to
the terms hereof).

 

(b)          If the application of any Law, rule, regulation or guideline
adopted or arising out of the Basle Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”, or the adoption after the date hereof of any other Law,
rule, regulation or guideline regarding capital adequacy, or any change after
the date hereof in any of the foregoing, or in the interpretation or
administration thereof by any domestic or foreign Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender, with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has the effect of reducing the
rate of return on Lender’s capital to a level below that which Lender would have
achieved but for such application, adoption, change or compliance (taking into
consideration the policies of Lender with respect to capital adequacy), then,
from time to time Borrower shall pay to Lender such additional amounts as will
compensate Lender for such reduction with respect to any portion of the Loan
outstanding.

 

- 20 -

 

 

(c)          Any amount payable by Borrower under subsection (a) or subsection
(b) of this Section 6.1 shall be paid within five (5) Business Days of receipt
by Borrower of a certificate signed by an authorized officer of Lender setting
forth the amount due and the basis for the determination of such amount, which
statement shall be conclusive and binding upon Borrower, absent manifest error.
Failure on the part of Lender to demand payment from Borrower for any such
amount attributable to any particular period shall not constitute a waiver of
Lender’s right to demand payment of such amount for any subsequent or prior
period. Lender shall use reasonable efforts to deliver to Borrower prompt notice
of any event described in subsection (a) or (b) above, of the amount of the
reserve and capital adequacy payments resulting therefrom and the reasons
therefor and of the basis of calculation of such amount; provided, however, that
any failure by Lender to so notify Borrower shall not affect Borrower’s
obligation to pay the reserve and capital adequacy payment resulting therefrom.

 

6.2           Borrower Withholding.

 

If by reason of a change in any applicable Laws occurring after the date hereof,
Borrower is required by Law to make any deduction or withholding in respect of
any taxes (other than taxes imposed on or measured by the net income of Lender
or any franchise tax imposed on Lender), duties or other charges from any
payment due under the Note to the maximum extent permitted by law, the sum due
from Borrower in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
Lender receives and retains a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made.

 

ARTICLE 7
LOAN FEES, EXPENSES AND ADVANCES

 

7.1           Loan and Administration Expenses.

 

Borrower unconditionally agrees to pay all expenses of the Loan, as set forth in
this Agreement, including all amounts payable pursuant to Sections 7.2 and 7.3
and any and all other fees owing to Lender pursuant to the Loan Documents or any
separate fee agreement, and also including, without limiting the generality of
the foregoing, to the extent required under this Agreement, all recording,
filing and registration fees and charges, mortgage or documentary taxes, all
insurance premiums, title insurance premiums and other charges of the Title
Insurer, printing and photocopying expenses, survey fees and charges, cost of
certified copies of instruments, cost of premiums on surety company bonds and
the Title Policy, charges of the Title Insurer or other escrowee for
administering disbursements, all fees and disbursements of Lender’s Consultant,
all appraisal fees, insurance consultant’s fees, environmental consultant’s
fees, reasonable travel related expenses and all reasonable costs and expenses
incurred by Lender in connection with the determination of whether or not
Borrower has performed the obligations undertaken by Borrower hereunder or has
satisfied any conditions precedent to the obligations of Lender hereunder and,
if any default or Event of Default occurs hereunder or under any of the Loan
Documents or if the Loan or Note or any portion thereof is not paid in full when
and as due, all costs and expenses of Lender (including, without limitation,
court costs and reasonable and actual attorney’s fees at standard hourly rates
without regard to any presumptive statutory attorney’s fees incurred in
attempting to enforce payment of the Loan and expenses of Lender incurred
(including court costs and counsel’s fees and disbursements and fees and costs
of paralegals) in attempting to realize, while a default or Event of Default
exists, on any security or incurred in connection with the sale or disposition
(or preparation for sale or disposition) of any security for the Loan. Borrower
agrees to pay all brokerage, finder or similar fees or commissions payable in
connection with the transactions contemplated hereby and shall indemnify and
hold Lender harmless against all claims, liabilities, costs and expenses
(including reasonable and actual attorney’s fees at standard hourly rates
without regard to any presumptive statutory attorney’s fees and expenses)
incurred in relation to any claim by broker, finder or similar person.

 

- 21 -

 

 

7.2           Origination Fee.

 

Borrower shall pay to Lender on or before the date of this Agreement an
origination fee in the amount of One Hundred Thirty-Seven Thousand Five Hundred
and No/100 Dollars ($137,500.00). Such fee is fully earned and non-refundable.

 

7.3           Exit Fee.

 

Upon the repayment of the Loan (whether at the Maturity Date or at any other
date), Borrower will pay to Lender an exit fee equal to one percent (1.0%) of
the outstanding principal balance of the Loan (the “Exit Fee”); unless (a) the
Loan is repaid with the proceeds of a permanent loan from Lender or an affiliate
of Lender; (b) the Loan is repaid with the proceeds of a permanent loan arranged
by Lender or an affiliate of Lender through another investor or lender
(including, but not limited to, Fannie Mae, Freddie Mac, HUD or GinnieMae); (c)
the Loan is repaid as a result of the sale of the Project to an unrelated third
party; or (d) Borrower presents to Lender a bona fide term sheet delivered to
the Borrower by a third party lender to refinance the Loan with a permanent loan
and within fifteen (15) days thereafter Lender declines to offer a permanent
loan containing substantially the same economic and other business terms as
those offered by such third party lender in such term sheet. The Exit Fee shall
be deemed to be earned upon the repayment of the Loan without the occurrence of
the events set forth in subparts (a), (b), (c) and (d) of this Section 7.3. For
the avoidance of doubt, no Exit Fee shall be deemed due and payable in
connection with any foreclosure of the Loan or any deed in lieu of foreclosure.

 

7.4           Lender’s Attorneys’ Fees and Disbursements.

 

Borrower agrees to pay Lender’s actual and reasonable attorney fees and actual
third party disbursements incurred in connection with this Loan, including:
(a) the preparation of this Agreement, any intercreditor agreements and the
other Loan Documents and the preparation of the closing binders; (b) the
disbursement, syndication, amendment, and administration of the Loan; and (c)
the enforcement of the terms of this Agreement and the other Loan Documents.

 

7.5           Time of Payment of Fees and Expenses.

 

Borrower shall pay all expenses and fees incurred as of the Loan Opening on the
Loan Opening Date (unless sooner required herein). At the time of the Opening of
the Loan, Lender may pay from the proceeds of the initial disbursement of the
Loan (to the extent provided for in the Budget) all Loan expenses and all fees
payable to Lender. Lender may require the payment of outstanding fees and
expenses as a condition to any disbursement of the Loan. Upon the occurrence and
during the continuance of an Event of Default, Lender is hereby authorized,
without any specific request or direction by Borrower, to make disbursements
from time to time in payment of or to reimburse Lender for all Loan expenses and
fees (whether or not, at such time, there may be any undisbursed amounts of the
Loan allocated in the Budget for the same).

 

7.6           Expenses and Advances Secured by Loan Documents.

 

Any and all advances or payments made by Lender under this Article 7 from time
to time, and any amounts expended by Lender pursuant to Section 20.1(a), shall,
as and when advanced or incurred, constitute additional indebtedness evidenced
by the Note and secured by the Mortgage and the other Loan Documents.

 

- 22 -

 

 

7.7           Right of Lender to Make Advances to Cure Borrower’s Defaults.

 

In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (after the expiration of applicable grace periods, except in the event
of an emergency or other exigent circumstances which, in each case, would in
Lender’s reasonable judgment impair the value of Lender’s security for the
Loan), Lender may (but shall not be required to) perform any of such covenants,
agreements and obligations, and any amounts expended by Lender in so doing shall
constitute additional indebtedness evidenced by the Note and secured by the
Mortgage and the other Loan Documents and shall bear interest at the Default
Rate.

 

ARTICLE 8
NON-CONSTRUCTION REQUIREMENTS PRECEDENT
TO THE OPENING OF THE LOAN

 

8.1           Non-Construction Conditions Precedent.

 

Borrower agrees that Lender’s obligation to open the Loan and thereafter to make
further disbursements of proceeds thereof is conditioned upon Borrower’s
delivery, performance and satisfaction of the following conditions precedent in
form and substance satisfactory to Lender in its reasonable discretion:

 

(a)          Equity: Borrower shall have provided evidence reasonably
satisfactory to Lender that Borrower’s cash equity invested in the Project is
not less than the difference between the total Project cost as set forth in the
Budget and the maximum Loan Amount; provided, however, in no event shall
Borrower’s cash equity in the Project (including the prior acquisition of the
Land) be less than twenty-five percent (25%) of the total cost of the Project as
set out in the Budget approved by Lender hereunder. Borrower’s cash equity must
be either (i) deposited with the Lender on or prior to the date of this
Agreement and disbursed prior to the first disbursement of Loan proceeds; or
(ii) used to pay direct Project costs (including the prior acquisition of the
Land) approved by Lender with evidence of payment delivered to Lender prior to
the first disbursement of Loan proceeds; provided, however, that the value of
Land as reflected in the Closing Statement by which Borrower secured the
Project, a copy of which has been delivered to Lender, shall be included and
credited to Borrower in the determination of minimum equity hereunder.

 

(b)          Title and Other Documents: Borrower shall have furnished to Lender
the Title Policy together with legible copies of all title exception documents
cited in the Title Policy and all other legal documents affecting the Project or
the use thereof;

 

(c)          Survey: Borrower shall have furnished to Lender an ALTA/ACSM “Class
A” Land Title Survey of the Project. Said survey shall be dated no earlier than
ninety (90) days prior to the Loan Opening, shall be made (and certified to have
been made) as set forth in Exhibit D attached hereto and made a part hereof.
Such survey shall be sufficient to permit issuance of the Title Policy in the
form required by this Agreement. Such survey shall include the legal description
of the Land;

 

(d)          Insurance Policies: Subject to Section 12.8, Borrower shall have
furnished to Lender not less than ten (10) days prior to the date of this
Agreement policies or binders evidencing that insurance coverages are in effect
with respect to the Project and Borrower, in accordance with the Insurance
Requirements attached hereto as Exhibit E, for which the premiums have been
fully prepaid with endorsements satisfactory to Lender.

 

- 23 -

 

 

(e)          No Litigation: Borrower shall have furnished evidence reasonably
satisfactory to Lender that no litigation or proceedings shall be pending or
threatened (in writing) which could or might cause a Material Adverse Change
with respect to Borrower, any Guarantor or the Project;

 

(f)           Utilities: Borrower shall have furnished to Lender (by way of
utility letters or otherwise) evidence reasonably satisfactory to Lender
establishing to the satisfaction of Lender that the Project when constructed
will have adequate water supply, storm and sanitary sewerage facilities,
telephone, gas, electricity, fire and police protection, means of ingress and
egress to and from the Project and public highways and any other required public
utilities and that the Project is benefited by insured easements as may be
required for any of the foregoing;

 

(g)          Attorney Opinions: Borrower shall have furnished to Lender an
opinion from counsel for Borrower and Guarantor covering due authorization,
execution and delivery and enforceability of the Loan Documents and also
containing such other legal opinions as Lender shall reasonably require;

 

(h)          Appraisal: Lender shall have obtained an Appraisal, satisfactory to
Lender in all respects, indicating that the value of the Project (based upon the
Project’s stabilized value upon completion of Construction) is such that the
ratio (expressed as a percentage) of the maximum Loan amount to such value of
the Project is not less than seventy-five percent (75%);

 

(i)           Searches: Borrower shall have furnished to Lender current
bankruptcy, federal tax lien and judgment searches and searches of all Uniform
Commercial Code financing statements filed in each place UCC Financing
Statements are to be filed hereunder, demonstrating the absence of adverse
claims;

 

(j)           Financial Statements: Borrower shall have furnished to Lender
current annual financial statements of Borrower, the Guarantors, the General
Contractor and such other persons or entities connected with the Loan as Lender
may reasonably request, each in form and substance and certified by such
individual as acceptable to Lender. Borrower and the Guarantors shall provide
such other additional financial information Lender reasonably requires;

 

(k)          Pro Forma Projection: Borrower shall have furnished to Lender a Pro
Forma Projection covering the succeeding two year period;

 

(l)            Management Agreements: Borrower shall have delivered to Lender
executed copies of any leasing, management and development agreements entered
into by Borrower in connection with the Construction and/or the operation of the
Project;

 

(m)          Flood Hazard: Lender has received evidence that the Project is not
located in an area designated by the Secretary of Housing and Urban Development
as a special flood hazard area, or flood hazard insurance acceptable to Lender
in its sole discretion;

 

(n)          Zoning: If the Title Policy does not include a zoning endorsement,
Borrower shall have furnished to Lender a legal opinion or zoning letter as to
compliance of the Project with zoning and similar laws;

 

(o)          Organizational Documents: Borrower shall have furnished to Lender
proof satisfactory to Lender of authority, formation, organization and good
standing in the State of its incorporation or formation and, if applicable,
qualification as a foreign entity in good standing in the State where the
Project is located of all corporate, partnership, trust and limited liability
company entities (including Borrower and each entity Guarantor (if any))
executing any Loan Documents, whether in their own name or on behalf of another
entity. Borrower shall also provide certified resolutions in form and content
satisfactory to Lender, authorizing execution, delivery and performance of the
Loan Documents, and such other documentation as Lender may reasonably require to
evidence the authority of the persons executing the Loan Documents;

 

- 24 -

 

 

(p)          No Default: There shall be no uncured Default or Event of Default
by Borrower hereunder;

 

(q)          Easements: Borrower shall have furnished Lender all easements
reasonably required for the construction, maintenance or operation of the
Project and such easements shall be insured by the Title Policy; and

 

(r)           Additional Documents: Borrower shall have furnished to Lender such
other materials, documents, papers or requirements regarding the Project,
Borrower and any Guarantor as Lender shall reasonably request.

 

ARTICLE 9
CONSTRUCTION REQUIREMENTS PRECEDENT
TO THE OPENING OF THE LOAN

 

9.1           Required Construction Documents.

 

Borrower shall cause to be furnished to Lender the following, in form and
substance satisfactory to Lender and Lender’s Consultant in all respects, for
Lender’s approval in its reasonable discretion prior to the Opening of the Loan:

 

(a)          Fully executed copies of the following, each satisfactory to Lender
and Lender’s Consultant in all respects: (i) a fixed or guaranteed maximum price
General Contract with the General Contractor; and (ii) all contracts with
Architect and Engineer and any other architects and engineers;

 

(b)          A schedule of values, including a trade payment breakdown, setting
forth a description of all contracts let by Borrower and/or the General
Contractor for the design, engineering, construction and equipping of the
Improvements;

 

(c)          An initial sworn statement of the General Contractor, reasonably
approved by Borrower, Architect and Lender’s Consultant covering all work done
and to be done, together with lien waivers covering all work and materials for
which payments have been made by Borrower prior to the Loan Opening;

 

(d)          A Subordination Agreement with respect to the TIC Agreement and
Trust Agreement executed by Borrower, Eldorado, LLC, Spyglass, LLC, BR/CDP UCFP
Venture, LLC and Lender; in addition, Borrower shall deliver the Subordination
Agreement in recordable form and executed by the foregoing parties not later
than May 21, 2014;

 

(e)          Copies of each of the Required Permits, except for those Required
Permits which cannot be issued until completion of Construction, in which event
such Required Permits will be obtained by Borrower on a timely basis in
accordance with all recorded maps and conditions, and applicable building, land
use, zoning and environmental codes, statutes and regulations and will be
delivered to Lender at the earliest possible date. Notwithstanding the
foregoing, (i) building permits required for Construction will be obtained by
Borrower and copies thereof delivered to Lender not later than July 15, 2014,
and (ii) Lender shall have no obligation to fund Loan proceeds in excess of One
Thousand and No/100 Dollars ($1,000.00) until such building permits are obtained
and delivered, provided, however, that upon delivery to Lender of a letter from
the applicable Governmental Authority or other form of written communication
customarily provided by the applicable Governmental Authority that the Required
Permits will be issued upon payment of a fee or fees, Lender will agree to fund
from Loan proceeds an amount needed to obtain Required Permits, including
without limitation impact fees or other fees due to Orange County otherwise
required to obtain Required Permits.

 

- 25 -

 

 

(f)           Full and complete detailed Plans and Specifications for the
Improvements in duplicate, prepared by the Architect;

 

(g)          The Construction Schedule;

 

(h)          The Soil Report;

 

(i)           The Environmental Report;

 

The Environmental Report shall, at a minimum, (i) demonstrate the absence of any
existing or potential Hazardous Material contamination or violations of
environmental Laws at the Project, except as acceptable to Lender in its sole
and absolute discretion; (ii) include the results of all sampling or monitoring
to confirm the extent of existing or potential Hazardous Material contamination
at the Project, including the results of leak detection tests for each
underground storage tank located at the Project, if any; (iii) describe response
actions appropriate to remedy any existing or potential Hazardous Material
contamination, and report the estimated cost of any such appropriate response;
(iv) confirm that any prior removal of Hazardous Material or underground storage
tanks from the Project was completed in accordance with applicable Laws; and (v)
confirm whether or not the Land is located in a wetlands district;

 

(j)            A report from Lender’s Consultant which contains an analysis of
the Plans and Specifications, the Budget, the Construction Schedule, the General
Contract, all Subcontracts then existing and the Soil Report. Such report shall
be solely for the benefit of Lender and contain (i) an analysis satisfactory to
Lender demonstrating the adequacy of the Budget to complete the Project and
(ii) a confirmation that the Construction Schedule is realistic. Lender’s
Consultant shall monitor Construction of the Project and shall visit the Project
at least one (1) time each month, and shall certify as to amounts of
construction costs for all requested fundings;

 

(k)           The Architect’s Certificate;

 

(l)           Certification from an engineer or other professional reasonably
acceptable to Lender in a form acceptable to Lender confirming that any wetlands
located on the Land will not preclude the development of the Project;

 

(m)          A Notice of Commencement complying with applicable state or local
law; and

 

(n)           Such other papers, materials and documents as Lender may
reasonably require with respect to the Construction.

 

ARTICLE 10
BUDGET AND CONTINGENCY FUND

 

10.1         Budget.

 

Disbursement of the Loan shall be governed by the Budget for the Project, in
form and substance acceptable to Lender in Lender’s reasonable discretion. The
Budget shall specify the amount of cash equity invested in the Project, and all
costs and expenses of every kind and nature whatever to be incurred by Borrower
in connection with the Project. The Budget shall include, in addition to the
Budget Line Items described in Section 10.2 below, the Contingency Fund
described in Section 10.3 below, and amounts satisfactory to Lender for soft
costs and other reserves acceptable to Lender. The initial Budget (which is
deemed approved by Lender) is attached hereto as Exhibit G and made a part
hereof. Once the Budget is approved by Lender all changes to the Budget shall in
all respects be subject to the prior written approval of Lender, not to be
unreasonably withheld, conditioned or delayed.

 

- 26 -

 

 

10.2         Budget Line Items.

 

The Budget shall include as line items (“Budget Line Items”), to the extent
determined to be applicable by Lender in its reasonable discretion, the cost of
all labor, materials, equipment, fixtures and furnishings needed for the
completion of the Construction, and all other costs, fees and expenses relating
in any way whatsoever to the Construction of the Improvements, operating
deficits, real estate taxes, and all other sums due in connection with the
Construction and operation of the Project, the Loan, and this Agreement.
Borrower agrees that all Loan proceeds disbursed by Lender shall be used only
for the Budget Line Items for which such proceeds were disbursed. With the prior
approval of Lender (which shall not be unreasonably withheld, conditioned or
delayed), any cost savings, actual or estimated, affecting any Budget Line
Items, other than the Interest Reserve, may be reallocated by Borrower to any
other line item within the Budget.

 

Lender shall not be obligated to disburse any amount for any category of costs
set forth as a Budget Line Item which is greater than the amount set forth for
such category in the applicable Budget Line Item. Borrower shall pay as they
become due all amounts set forth in the Budget with respect to costs to be paid
for by Borrower.

 

10.3         Contingency Fund.

 

The Budget shall contain a Budget Line Item designated for the Contingency Fund.
Borrower may from time to time request that the Contingency Fund be reallocated
to pay needed costs of the Project (but in no event shall the Contingency Fund
be reallocated to the Development Fee). Such requests shall be subject to
Lender’s written approval in its reasonable discretion. Notwithstanding the
foregoing, Borrower shall be entitled without Lender’s written approval (i) to
reallocate to other Budget Line Items (excluding the Development Fee) the soft
cost portion of the Contingency Fund; and (ii) with respect to the hard cost
portion of the Contingency Fund, to reallocate to other Budget Line Items
(excluding the Development Fee) a portion of the hard cost portion of the
Contingency Fund equal to the percentage of completion of the Improvements up to
an aggregate amount of One Hundred Thousand and No/100th Dollars ($100,000.00);
provided, however, that for the avoidance of doubt, any reallocation of the hard
cost portion of the Contingency Fund in excess of One Hundred Thousand and
No/100th Dollars ($100,000.00) must be approved in writing by Lender, such
approval not to be unreasonably withheld. For example, if the Improvements are
twenty-five percent (25%) complete, then Borrower’s right to reallocate the hard
cost portion of the Contingency Fund (not exceeding One Hundred Thousand and
No/100th Dollars [$100,000.00]) without Lender’s written approval shall apply to
twenty-five percent (25%) of the Contingency Fund (not exceeding One Hundred
Thousand and No/100th Dollars [$100,000.00]).

 

Borrower agrees that the decision with respect to utilizing portions of the
Contingency Fund in order to keep the Loan In Balance shall be made by Lender in
its reasonable discretion, and that Lender may require Borrower to make a
Deficiency Deposit even if funds remain in the Contingency Fund. Once the
Project begins to generate Net Operating Income, Borrower may only borrow from
the Loan interest in excess of the Net Operating Income so generated.

 

- 27 -

 

 

10.4         Optional Method for Payment of Interest.

 

For Borrower’s benefit, the Budget includes a Budget Line Item for interest
payments on the Loan and, with Lender’s approval, amounts due from Borrower
under any Interest Rate Agreement with respect to the Loan. Borrower hereby
authorizes Lender from time to time, for the mutual convenience of Lender and
Borrower, to disburse Loan proceeds to pay all the then accrued interest on the
Note and to pay amounts due from Borrower under any Interest Rate Agreement with
respect to the Loan, regardless of whether Borrower shall have specifically
requested a disbursement of such amount. Any such disbursement, if made, shall
be added to the outstanding principal balance of the Note and shall, when
disbursed, bear interest at the Applicable Rate. The authorization hereby
granted, however, shall not obligate Lender to make disbursements of the Loan
for interest payments or any amount due under any Interest Rate Agreement
(except upon Borrower’s qualifying for and requesting disbursement of that
portion of the proceeds of the Loan allocated for such purposes in the Budget)
nor prevent Borrower from paying accrued interest or amounts due under any
Interest Rate Agreement from its own funds. Provided no Event of Default or
material Default has occurred and is continuing, Lender agrees to make such
disbursements for interest payments prior to the date on which such interest
payments are due hereunder.

 

ARTICLE 11
SUFFICIENCY OF LOAN

 

11.1         Loan In Balance.

 

Anything contained in this Agreement to the contrary notwithstanding, it is
expressly understood and agreed that the Loan shall at all times be “In
Balance”, on a Budget Line Item and an aggregate basis. A Budget Line Item shall
be deemed to be “In Balance” only if Lender in its reasonable discretion
determines that the amount of such Budget Line Item, after taking into account
any portion of the Contingency Fund which Borrower is permitted to reallocate
without Lender's consent pursuant to Section 10.3 of this Agreement and
reallocated cost savings approved by Lender in accordance with Section 10.2 of
this Agreement and change orders expressly permitted under Section 15.1(c) or
otherwise approved in writing by Lender, is sufficient for its intended purpose.
The Loan shall be deemed to be “In Balance” in the aggregate only when the total
of the undisbursed portion of the Loan, less any portion of the Contingency Fund
which Borrower is not entitled to re-allocate without Lender's prior reasonable
approval pursuant to Section 10.3 above, and after taking into account
reallocated cost savings approved by Lender in accordance with Section 10.2 of
this Agreement and change orders expressly permitted under Section 15.1(c) or
otherwise approved in writing by Lender, equals or exceeds the aggregate of (a)
the costs required to complete the construction of the Project in accordance
with the Plans and Specifications and the Budget; (b) the amounts to be paid as
retainages to persons who have supplied labor or materials to the Project; (c)
the amount in excess of the projected (i.e. projected pursuant to the pro forma
delivered per Section 8.1(k)) Net Operating Income required to pay interest on
the Loan through the Maturity Date; and (d) all other hard and soft costs not
yet paid for in connection with the Project, as such costs and amounts described
in clauses (a), (b), (c) and (d) may be estimated and/or approved in writing by
Lender from time to time. Borrower agrees that if for any reason, in Lender’s
reasonable discretion and upon receipt of certification from Lender’s
construction consultants confirming the same, the amount of such undistributed
Loan proceeds shall at any time be or become insufficient for such purpose
regardless of how such condition may be caused, Borrower will, within ten (10)
days after written request by Lender, deposit the deficiency with Lender
(“Deficiency Deposit”). The Deficiency Deposit shall first be exhausted before
any further disbursement of Loan proceeds shall be made. Lender shall not be
obligated to make any Loan disbursements if and for as long as the Loan is not
In Balance.

 

ARTICLE 12
CONSTRUCTION PAYOUT REQUIREMENTS

 

12.1          Applicability of Sections.

 

The provisions contained in this Article 12 shall apply to the Opening of the
Loan and to all disbursements of proceeds during Construction.

 

- 28 -

 

 

12.2         Monthly Payouts.

 

After the Opening of the Loan, further disbursements shall be made during
Construction from time to time as the Construction progresses, but Lender shall
have no obligation to make disbursements (excluding disbursements for debt
service) more frequently than once in each calendar month; provided, however,
that Lender will consider other occasional disbursements of Loan proceeds for
one item per month (but Lender shall have no obligation to make such occasional
disbursements and in no event shall Lender be obligated to consider more than
one full draw request per calendar month). At Lender’s option, disbursements may
be made by Lender into an escrow and subsequently disbursed to Borrower by the
Title Insurer. If such option is exercised, those Loan proceeds shall be deemed
to be disbursed to Borrower from the date of deposit into that escrow and
interest shall accrue on those proceeds from that date, regardless of the date
such proceeds are released by the Title Insurer.

 

12.3         Documents to be Furnished for Each Disbursement.

 

As a condition precedent to each disbursement of the Loan proceeds (including
the initial disbursement at the Opening of the Loan), Borrower shall furnish or
cause to be furnished to Lender the following documents covering each
disbursement, in form and substance reasonably satisfactory to Lender:

 

(a)          A completed Borrower’s Certificate in the form of Exhibit H
attached hereto and made a part hereof and a completed Soft and Hard Cost
Requisition Form in the form of Exhibit I attached hereto and made a part
hereof, each executed by the Authorized Representative of Borrower;

 

(b)          A completed standard AIA Form G702 and Form G703 signed by the
General Contractor, together with General Contractor’s sworn statements and
unconditional waivers of lien, and all subcontractors’, material suppliers’ and
laborers’ conditional waivers of lien, covering all work, paid with the proceeds
of the prior draw requests, together with such invoices, contracts or other
supporting data as Lender may require to evidence that all costs for which
disbursement is sought have been incurred;

 

(c)          Paid invoices or other evidence reasonably satisfactory to Lender
that fixtures and equipment, if any, have been paid for and are free of any lien
or security interest therein;

 

(d)          A “Construction Loan Update” endorsement to the Title Policy issued
to Lender in the form of Exhibit L attached hereto and made a part hereof as
covering the date of disbursement and showing the Mortgage as a first, prior and
paramount lien on the Project subject only to the Permitted Exceptions and real
estate taxes that have accrued but are not yet due and payable and particularly
that nothing has intervened to affect the validity or priority of the Mortgage;

 

(e)          Copies of any proposed or executed Change Orders on standard AIA
G701 form which have not been previously furnished to Lender and which require
and are not valid without the signatures of the General Contractor, Borrower and
Architect;

 

(f)           Copies of all construction contracts (including Subcontracts)
which have been executed since the last disbursement; and an updated list of
subcontractors (including contact information therefor);

 

(g)          All Required Permits and all other Governmental Approvals then
needed in connection with the Project; and

 

(h)          Such other instruments, documents and information as Lender or the
Title Insurer may reasonably request.

 

- 29 -

 

 

Disbursements shall be made approximately ten (10) days after receipt of all
information required by Lender to approve the requested disbursements. To the
extent that any submittal by Borrower contains insufficient information, Lender
agrees to provide notice of the same within ten (10) days of submittal.

 

12.4         Retainages.

 

At the time of each disbursement of Loan proceeds, the Applicable Retention
Amount of the total amount then due the General Contractor and the various
contractors, subcontractors and material suppliers for costs of the Construction
shall be withheld from the amount disbursed. The retained Loan amounts for the
Construction costs will be disbursed only at the time of the final disbursement
of Loan proceeds under Article 13 below; provided, however, upon the
satisfactory completion of one hundred percent (100%) of the work with respect
to any trade (including any trade performed by the General Contractor) or the
delivery of all materials pursuant to a purchase order in accordance with the
Plans and Specifications as certified by the Architect and the Lender’s
Consultant, Lender may decide on a case by case basis (but shall not be
obligated) to permit retainages with respect to such trade or order, as the case
may be, to be disbursed to Borrower upon the Lender’s Consultant’s reasonable
approval of all work and materials and Lender’s receipt of a final waiver of
lien with respect to such completed work or delivered materials.

 

12.5         Disbursements for Materials Stored On-Site.

 

Any requests for disbursements which in whole or in part relate to materials,
equipment or furnishings which Borrower owns and which are not incorporated into
the Improvements as of the date of the request for disbursement, but are to be
temporarily stored at the Project, shall be made in an aggregate amount not to
exceed One Million and No/100th Dollars ($1,000,000.00). Any such request must
be accompanied by evidence satisfactory to Lender that (a) such stored materials
are included within the coverages of insurance policies carried by Borrower,
(b) the ownership of such materials is vested in Borrower free of any liens and
claims of third parties, (c)  such materials are properly insured and protected
against theft or damage, (d) the Lender’s Consultant has viewed and inspected
the stored materials, and (e) in the reasonable opinion of the Lender’s
Consultant the stored materials are physically secured and can be incorporated
into the Project within ninety (90) days. Lender may require separate Uniform
Commercial Code financing statements to cover any such stored materials.

 

12.6         Disbursements for Offsite Materials.

 

Lender may in its sole discretion, but shall not be obligated to, approve
disbursements for materials stored off-site, provided, however, that Lender
shall not unreasonably withhold such approval if (a) all of the requirements of
Section 12.5(a) – (e) shall have been satisfied with respect to such
disbursement; (b) the materials to be stored off-site and to be used in the
Construction are not commodity items but are uniquely fabricated for the
Construction; (c) any off-site materials are stored at a third party owned and
operated site that Lender reasonably approves, including storage in a bonded
warehouse in the County in which the Project is located; and (d) the cost of
materials stored off-site shall not at any one time exceed One Hundred Thousand
and No/100th Dollars ($100,000.00).

 

12.7         Disbursements for Cost Savings.

 

Upon satisfaction of all of the following conditions, and with Lender’s
approval, not to be unreasonably withheld, Borrower may receive a disbursement
in the sum of all actual cost savings affecting any Budget Line Items other than
the Interest Reserve (such cost savings to be reasonably approved by Lender)
(the “Cost Savings Disbursement”):

 

- 30 -

 

 

(a)          All of the conditions set forth in Section 13.1 for the final
disbursement shall have been complied with and all other conditions in this
Agreement for disbursements shall have been complied with; and

 

(b)          Lender shall have reasonably determined based on evidence submitted
by Borrower and reasonably satisfactory to Lender, that (i) the Project is
performing generally consistent with the proforma underwriting performed by
Lender in connection with the closing of the Loan, including without limitation
satisfactory rental rates for the Project (which rental rates shall not be less
than 96% of the proforma rental rates) and satisfactory absorption rates (which
shall not be less than 18 units per month) and (ii) the Project has maintained a
Debt Service Coverage Ratio greater than or equal to 1.00 to 1.00 for the ninety
(90) day period leading up to the date on which such disbursement would be made
by Lender.

 

12.8         Special Conditions for Vertical Construction.

 

Not later than the commencement of vertical construction, Borrower shall have
provided Lender with sufficient evidence that Borrower has obtained builder's
risk insurance in accordance with Exhibit E attached hereto.

 

ARTICLE 13
FINAL DISBURSEMENT FOR CONSTRUCTION

 

13.1         Final Disbursement for Construction.

 

Lender will advance to Borrower the final disbursement for the cost of the
Construction (including retainages) when the following conditions have been
complied with, provided that all other conditions in this Agreement for
disbursements have been complied with:

 

(a)          The Improvements have been fully completed and equipped
substantially in accordance with the Plans and Specifications free and clear of
mechanics’ liens and security interests and are ready for occupancy;

 

(b)          Borrower shall have furnished to Lender “all risks” casualty
insurance in form and amount and with companies reasonably satisfactory to
Lender in accordance with the requirements contained herein, including without
limitation the provision not later than the date on which the Project’s first
residential unit is ready for occupancy of “all risk” or “special form” Property
insurance, documented with form, terms, and conditions reasonably acceptable to
Lender.

 

(c)          Borrower shall have furnished to Lender copies of all licenses and
permits required by any Governmental Authority having jurisdiction for the
occupancy of the Improvements and the operation thereof, including a certificate
of occupancy from the municipality in which the Project is located, or a letter
from the appropriate Governmental Authority that no such certificate is issued;

 

(d)          [Reserved];

 

(e)          Borrower shall have furnished (or shall furnish upon disbursement
of the proceeds to the relevant vendors) an as-built survey covering the
completed Improvements in compliance with Section 8.1(c);

 

(f)           All fixtures, furnishings, furniture, equipment and other property
required for the operation of the Project shall have been installed free and
clear of all liens and security interests, except in favor of Lender;

 

- 31 -

 

 

(g)          Borrower shall have furnished to Lender copies of all final waivers
of lien and sworn statements from contractors, subcontractors and material
suppliers and an affidavit from the General Contractor in accordance with the
mechanic’s lien law of the State or as otherwise established by Lender; such
final waivers shall indicate the amount remaining to be paid to such contractor,
subcontractor or supplier and shall confirm that such waiver is final provided
such amount is received;

 

(h)          Borrower shall have furnished to Lender a certificate from the
Architect or other evidence satisfactory to Lender dated at or about the
Completion Date (as the same may be extended in accordance with Section 15.1(b)
for Unavoidable Delay) stating that (i) the Improvements have been completed in
accordance with the Plans and Specifications, and (ii) the Improvements as so
completed comply with all applicable Laws;

 

(i)           Lender shall have received a certificate from the Lender’s
Consultant for the sole benefit of Lender that the Improvements have been
satisfactorily completed in accordance with the Plans and Specifications; and

 

(j)          Borrower shall have entered into a property management agreement
for the management, leasing and operation of the Project with a management
company. Such agreement and management company shall be approved by Lender, such
approval not to be unreasonably withheld, conditioned or delayed. Borrower
represents and warrants to Lender that as of the date of this Agreement it has
not entered into any such agreement. Upon Lender’s request, Borrower shall
execute a subordination agreement with respect to such management agreement and
shall cause the management company to join in such subordination agreement. Any
such subordination agreement entered into shall be deemed one of the “Loan
Documents”.

 

If Borrower fails to comply with and satisfy any of the final disbursement
conditions contained in this Section 13.1 within sixty (60) days after the
Completion Date (as the same may be extended in accordance with Section 15.1(b)
for Unavoidable Delay), such failure shall constitute an Event of Default
hereunder.

 

ARTICLE 14
CERTAIN OTHER REQUIREMENTS



 

14.1         Deposit Accounts.

 

Borrower covenants and agrees that all operating and other deposit accounts of
the Borrower shall be maintained with the Lender.

 

14.2         Limitation on Management Fee.

 

Borrower covenants and agrees that the management fees for the Project may not,
in any 12-month period, exceed four percent (4%) of the Project’s Gross Revenues
for such period, without the Lender’s written consent.

 

- 32 -

 

 

ARTICLE 15
OTHER COVENANTS

 

15.1         Borrower further covenants and agrees as follows:

 

(a)          Opening of Loan on or Prior to Loan Opening Date. All conditions
precedent to the Opening of the Loan shall be complied with on or prior to May
14, 2014. If Borrower has not satisfied all conditions precedent to, and
otherwise qualified for, the Opening of the Loan by such date, Lender may at its
sole option terminate Lender’s obligation to fund the Loan by written notice to
Borrower.

 

(b)          Construction of Improvements. The Improvements shall be constructed
and fully equipped in a good and workmanlike manner with materials of high
quality, strictly in accordance with the Plans and Specifications (or in
accordance with any changes therein that may be approved in writing by Lender or
as to which Lender’s approval is not required), and such construction and
equipping will be commenced on or before the Construction Commencement Date and
prosecuted with due diligence and continuity in accordance with the Construction
Schedule and fully completed not later than the Completion Date. The Completion
Date shall be extended in writing by Lender by the number of days resulting from
any Unavoidable Delay in the Construction of the Project, (but under no
circumstances shall Lender be obligated to extend the Completion Date beyond the
Maturity Date), provided that Lender shall not be obligated to grant any such
extension unless (i) Borrower gives notice of such delay to Lender promptly upon
learning of the event resulting in such delay and (ii) after giving effect to
the consequences of such delay, the Loan shall remain “In Balance”.

 

(c)          Changes in Plans and Specifications. No changes will be made in the
Plans and Specifications without the prior written approval of Lender, such
approval not to be unreasonably withheld or delayed; provided, however, that
Borrower may make changes to the Plans and Specifications (and enter into
corresponding change orders to the General Contract) without Lender’s prior
written approval, if (i) Borrower notifies Lender in writing of such change
within seven (7) days thereafter; (ii) Borrower obtains the approval of all
parties whose approval is required, including sureties, and any Governmental
Authority to the extent approval from such parties is required; (iii) the
structural integrity of the Improvements is not impaired; (iv) no material
change in architectural appearance is effected; (v) the performance of the
mechanical, electrical, and life safety systems of the Improvements is not
adversely affected; (vi) the cost of or reduction resulting from such change (x)
does not exceed One Hundred Thousand and No/100th Dollars ($100,000.00) and (y)
when added to all other changes which have not been approved in writing by
Lender, the resulting aggregate cost or reduction does not exceed Two Hundred
Fifty Thousand and No/100th Dollars ($250,000.00). Changes in the scope of
construction work or to any construction related contract must be documented
with a change order on the AIA Form G701 or equivalent form.

 

(d)          Inspection by Lender. Borrower will cooperate with Lender in
arranging for inspections by representatives of Lender of the progress of the
Construction from time to time including an examination of: (i) the
Improvements; (ii) all materials to be used in the Construction; (iii) all plans
and shop drawings which are or may be kept at the construction site; (iv) any
contracts, bills of sale, statements, receipts or vouchers in connection with
the Improvements; (v) all work done, labor performed, materials furnished in and
about the Improvements; (vi) all books, contracts and records with respect to
the Improvements; and (vii) any other documents relating to the Improvements or
the Construction. Borrower shall reasonably cooperate with Lender’s Consultant
to enable him to perform his functions hereunder. Borrower shall, upon Lender’s
or Lender’s Consultant’s reasonable request, correct any defect in the
Construction or any failure of the Construction to comply with the Plans and
Specifications.

 

(e)          Mechanics’ Liens and Contest Thereof. Borrower will not suffer or
permit any mechanics’ lien claims to be filed or otherwise asserted against the
Project or any funds due to the General Contractor, and will promptly discharge
the same in case of the filing of any claims for lien or proceedings for the
enforcement thereof, provided, however, that Borrower shall have the right to
contest in good faith and with reasonable diligence the validity of any such
lien or claim provided that Borrower posts a statutory lien bond which removes
such lien from title to the Project within thirty (30) days of written notice by
Lender to Borrower of the existence of the lien. Lender will not be required to
make any further disbursements of the proceeds of the Loan until any mechanics’
lien claims have been removed and Lender may, at its option, restrict
disbursements to reserve sufficient sums to pay one hundred fifty percent (150%)
of the lien.

 

- 33 -

 

 

(f)           Settlement of Mechanics’ Lien Claims. If Borrower shall fail
promptly and in all instances no earlier than the thirty (30) day period
referred to in Section 15.1(e) above, either (i) to discharge any such lien; or
(ii) post a statutory lien bond in the manner provided in Section 15.1(e) 
Lender may, at its election (but shall not be required to), procure the release
and discharge of any such claim and any judgment or decree thereon and, further,
may in its sole discretion effect any settlement or compromise of the same, or
may furnish such security or indemnity to the Title Insurer, and any amounts so
expended by Lender, including premiums paid or security furnished in connection
with the issuance of any surety company bonds, shall be deemed to constitute
disbursement of the proceeds of the Loan hereunder. In settling, compromising or
discharging any claims for lien, Lender shall not be required to inquire into
the validity or amount of any such claim.

 

(g)          Renewal of Insurance. Borrower shall cause insurance policies to be
maintained in compliance with Exhibit E at all times, including without
limitation the provision not later than the date on which the Project’s first
residential unit is ready for occupancy of “all risk” or “special form” Property
insurance, documented with form, terms, and conditions acceptable to Lender.
Borrower shall timely pay all premiums on all insurance policies required
hereunder, and as and when additional insurance is required, from time to time,
during the progress of Construction, and as and when any policies of insurance
may expire, furnish to Lender, premiums prepaid, additional and renewal
insurance policies with companies, coverage and in amounts satisfactory to
Lender in accordance with Section 8.1(d).

 

(h)          Payment of Taxes. Borrower shall pay all real estate taxes and
assessments and charges of every kind upon the Project before the same become
delinquent, provided, however, that Borrower shall have the right to pay such
tax under protest or to otherwise contest any such tax or assessment, but only
if: (i) such contest has the effect of preventing the collection of such taxes
so contested and also of preventing the sale or forfeiture of the Project or any
part thereof or any interest therein; (ii) Borrower has notified Lender of
Borrower’s intent to contest such taxes; and (iii) Borrower has deposited
security in form and amount reasonably satisfactory to Lender, and has increased
the amount of such security so deposited promptly after Lender’s reasonable
request therefor. If Borrower fails to commence such contest or, having
commenced to contest the same, and having deposited such security required by
Lender for its full amount, shall thereafter fail to prosecute such contest in
good faith or with due diligence, or, upon adverse conclusion of any such
contest, shall fail to pay such tax, assessment or charge, Lender may, at its
election (but shall not be required to), pay and discharge any such tax,
assessment or charge, and any interest or penalty thereon, and any amounts so
expended by Lender shall be deemed to constitute disbursements of the Loan
proceeds hereunder (even if the total amount of disbursements would exceed the
face amount of the Note). Borrower shall furnish to Lender evidence that taxes
are paid at least five (5) days prior to the last date for payment of such taxes
and before imposition of any penalty or accrual of interest.

 

(i)           Tax and Insurance Escrow Accounts. Borrower shall, following the
written request of Lender or upon the occurrence of any Event of Default, make
insurance and tax escrow deposits, in amounts reasonably determined by Lender
from time to time as being needed to pay taxes and insurance premiums when due,
in an interest bearing escrow account held by Lender in Lender’s name and under
its sole dominion and control. All payments deposited in the escrow account, and
all interest accruing thereon, are pledged as additional collateral for the
Loan. Notwithstanding Lender’s holding of the escrow account, nothing herein
shall obligate Lender to pay any insurance premiums or real property taxes with
respect to any portion of the Project unless the Event of Default has been cured
to the satisfaction of Lender. If the Event of Default has been satisfactorily
cured, Lender shall make available to Borrower such funds as may be deposited in
the escrow account from time to time for Borrower’s payment of insurance
premiums or real property taxes due with respect to the Project.

 

- 34 -

 

 

(j)           Personal Property. All of Borrower’s personal property, fixtures,
attachments and equipment delivered upon, attached to or used in connection with
the Construction or the operation of the Project shall always be located at the
Project and shall be kept free and clear of all liens, encumbrances and security
interests other than the liens established under the Loan Documents.

 

(k)          Leasing Restrictions. Borrower will not enter into any Leases for a
term of more than fifteen (15) months and all such Leases shall be on
substantially the form approved by Lender without material modification.
Borrower shall provide Lender with a copy of the fully executed original of all
Leases promptly following request by Lender. Without the prior written consent
of Lender, which shall not be unreasonably withheld, Borrower and Borrower’s
agents shall not accept any rental payment more than sixty (60) days in advance
of its due date. Lender reserves the right to subordinate the Mortgage to any
Lease.

 

(l)           Defaults Under Leases. Borrower will not suffer or permit any
breach or default to occur in any of Borrower’s obligations under any of the
Leases nor suffer or permit the same to terminate by reason of any failure of
Borrower to meet any requirement of any Lease including those with respect to
any time limitation within which any of Borrower’s work is to be done or the
space is to be available for occupancy by the lessee.

 

(m)          Lender’s Attorneys’ Fees for Enforcement of Agreement. In case of
any default or Event of Default hereunder, Borrower (in addition to Lender’s
attorneys’ fees, if any, to be paid pursuant to Section 7.4) will pay Lender’s
reasonable and actual attorney’s fees at standard hourly rates without regard to
any presumptive statutory attorney’s fees (including, without limitation, any
attorney and paralegal fees and costs incurred in connection with any litigation
or bankruptcy or administrative hearing and any appeals therefrom and any
post-judgment enforcement action including, without limitation, supplementary
proceedings) in connection with the enforcement of this Agreement; without
limiting the generality of the foregoing, if at any time or times hereafter
Lender employs counsel (whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted) for
advice or other representation with respect to the Project, this Agreement, or
any of the other Loan Documents, or to protect, collect, lease, sell, take
possession of, or liquidate any of the Project, or to attempt to enforce any
security interest or lien in any portion of the Project, or to enforce any
rights of Lender or Borrower’s obligations hereunder, then in any of such events
all of the reasonable and actual attorney’s fees at standard hourly rates
without regard to any presumptive statutory attorney’s fees arising from such
services, and any expenses, costs and charges relating thereto (including fees
and costs of paralegals), shall constitute an additional liability owing by
Borrower to Lender, payable on demand.

 

(n)          Appraisals. Lender shall have the right to obtain a new or updated
Appraisal of the Project from time to time. Borrower shall cooperate with Lender
in this regard. If the Appraisal is obtained to comply with this Agreement or
any applicable law or regulatory requirement, or bank policy promulgated to
comply therewith, or if an Event of Default exists, Borrower shall pay for any
such Appraisal upon Lender’s request.

 

- 35 -

 

 

(o)          Furnishing Information. Borrower shall deliver or cause to be
delivered to Lender quarterly financial statements for Borrower within
forty-five (45) days after the end of each calendar quarter. Borrower shall
deliver or cause to be delivered to Lender annual financial statements for
Borrower and Guarantors within ninety (90) days after the end of each calendar
year, together with a duly executed Certificate of Compliance in the form of
Exhibit J attached hereto. All such financial statements shall be in a format
approved in writing by Lender in Lender’s reasonable sole discretion, internally
prepared in accordance with sound accounting principles consistently applied and
presented in format consistent with the financial statements provided to Lender
in connection with the closing of the Loan and otherwise acceptable to Lender.
Each financial statement shall be certified as true, complete and correct in all
material respects Borrower or, in the case of each of the Guarantors’ financial
statements, by the Guarantor to whom it relates. Upon request, Borrower shall
deliver to Lender with respect to Borrower and Guarantor annual Federal Income
Tax Returns within ten (10) days after timely filing (for avoidance of doubt,
any party may file extensions for filing returns and shall still be considered a
timely filing when thereafter filed in accordance with the extension). In
addition, prior to the Loan Opening and then not later than sixty (60) days
before the end of each fiscal year of Borrower, Borrower shall deliver to Lender
the Project’s updated annual operating Budget for the following fiscal year.
Following completion of Construction, within fifteen (15) days following the end
of each month, Borrower shall deliver to Lender: (i) monthly unaudited operating
cash flow statements for the Project, certified as true, complete and correct in
all material respects by Borrower showing actual sources and uses of cash during
the preceding month; and (ii) a current rent roll and a summary of all leasing
activity then taking place with respect to the Project, particularly describing
the status of all pending non-residential lease negotiations, if any. Borrower
and the Guarantor shall provide such additional unaudited financial information
as Lender reasonably requires. Borrower shall during regular business hours
permit Lender or any of its agents or representatives to have access to and
examine all of its books and records regarding the development and operation of
the Project.

 

(p)          Sign and Publicity. Upon Lender’s request, at Lender’s sole cost,
Borrower shall promptly erect a sign approved in advance by Lender in a
conspicuous location on the Project during the Construction indicating that the
financing for the Project is provided by Lender. Lender reserves the right to
publicize the making of the Loan.

 

(q)          Lost Note. Upon Lender’s furnishing to Borrower an affidavit to
such effect, Borrower shall, if the Note is mutilated, destroyed, lost or
stolen, deliver to Lender, in substitution therefor, a new note containing the
same terms and conditions as the Note, properly notated to reflect the lost,
destroyed, mutilated or stolen original note.

 

(r)           Indemnification. Borrower shall indemnify Lender, including each
party owning an interest in the Loan and their respective officers, directors,
employees and consultants (each, an “Indemnified Party”) and defend and hold
each Indemnified Party harmless from and against all claims, injury, damage,
loss and liability, cost and expense (including reasonable and actual attorney’s
fees at standard hourly rates without regard to any presumptive statutory
attorney’s fees, costs and expenses) of any and every kind to any persons or
property by reason of (i) the Construction; (ii) the operation or maintenance of
the Project; (iii) any breach of representation or warranty, default or Event of
Default under this Agreement or any other Loan Document or Related Document; or
(iv) any other matter arising in connection with the Loan, Borrower, Guarantor,
any Tenant or the Project. No Indemnified Party shall be entitled to be
indemnified against its own gross negligence or willful misconduct. The
foregoing indemnification shall survive repayment of the Loan and shall continue
to benefit Lender following any assignment of the Loan with respect to matters
arising or accruing prior to such assignment.

 

(s)          No Additional Debt. Except for the Loan, Borrower shall neither
incur nor guarantee any indebtedness (whether personal or nonrecourse, secured
or unsecured) other than customary trade payables paid within sixty (60) days
after they are incurred.

 

(t)           Compliance With Laws. Borrower shall comply with all applicable
requirements (including applicable Laws) of any Governmental Authority having
jurisdiction over Borrower or the Project.

 

(u)          Organizational Documents; Single Purpose. Borrower shall not,
without the reasonable prior written consent of Lender, permit or suffer (i) a
material amendment or modification of its organizational documents, (ii) the
admission of any new member, partner or shareholder, or (iii) any dissolution or
termination of its existence. Borrower shall not, without the prior written
consent of Lender, engage in any business other than the ownership, development,
leasing and operation of the Project.

 

- 36 -

 

 

(v)         Furnishing Reports. Upon Lender’s reasonable request, Borrower shall
provide Lender with copies of all inspections, reports, test results and other
information received by any Borrower, which in any way relate to the Project or
any part thereof.

 

(w)          Management Contracts. Borrower shall not enter into, modify, amend,
terminate or cancel any management contracts for the Project or agreements with
agents or brokers, without the prior reasonable written approval of Lender, such
approval not to be unreasonably withheld or delayed.

 

(x)          Furnishing Notices. Borrower shall provide Lender with copies of
all material notices pertaining to the Project received by Borrower from any
Tenant, Governmental Authority or insurance company within ten (10) days after
such notice is received by Borrower.

 

(y)          Construction Contracts. Borrower shall not enter into, modify,
amend, terminate or cancel any contracts for the Construction to which Borrower
is a party, without the prior written approval of Lender, which approval shall
not be unreasonably withheld or delayed. Borrower will furnish Lender promptly
after execution thereof executed copies of all contracts between Borrower,
architects, engineers and contractors and all Subcontracts between the General
Contractor or contractors and all of their subcontractors and suppliers, which
contracts and subcontracts may not have been furnished pursuant to
Section 9.1(a) at the time of the Opening of the Loan.

 

(z)          Correction of Defects. Within five (5) days after Borrower acquires
actual knowledge of or receives notice of a defect in the Improvements or any
departure in any material respects from the Plans and Specifications, or any
other requirement of this Agreement, Borrower will proceed with diligence to
correct all such defects and departures.

 

(aa)         Hold Disbursements in Trust. Borrower shall receive and hold in
trust for the sole benefit of Lender (and not for the benefit of any other
person, including, but not limited to, contractors or any subcontractors) all
advances made hereunder directly to Borrower, for the purpose of paying costs of
the Construction in accordance with the Budget. Borrower shall use the proceeds
of the Loan solely for the payment of costs as specified in the Budget. Borrower
will pay all other costs, expenses and fees relating to the acquisition,
equipping, use and operation of the Project.

 

(bb)         Foundation Survey. Not later than thirty (30) days after completion
of all foundations with respect to the Improvements, Borrower shall furnish to
Lender a survey of the Land with such foundations of the Improvements located
thereon, and also satisfying the requirements set forth in Section 8.1(f).

 

(cc)         Alterations. Subject to the terms of Section 15.1(c), without the
prior written consent of Lender, Borrower shall not make any material
alterations to the Project (other than completion of the Construction in
accordance with the Plans and Specifications as may be modified from time to
time in accordance with this Agreement).

 

(dd)         Cash Distributions. Borrower shall not make any distributions to
partners, members or shareholders, provided that after completion of
Construction and achievement of breakeven operations Borrower may so distribute
Monthly Excess Cash Flow not needed to pay Operating Expenses or amounts payable
under the Loan Documents. For the avoidance of doubt, the payment of the
Development Fee in accordance with Section 15.1(ee) and the disbursement of the
Cost Savings Disbursement in accordance with Section 12.7 shall not be a
violation of this Section 15.1(dd).

 

- 37 -

 

 

(ee)         Payment of Development Fee. Development Manager at all times shall
be the developer of the Improvements and except for the Development Agreement,
Borrower shall not enter into any agreement by which Borrower engages another
party to oversee the development of the Improvements. Notwithstanding anything
to the contrary contained in the Development Agreement, this Agreement, the
other Loan Documents, Borrower’s organizational documents or any other
agreement, Borrower will not pay any developer fee, developer overhead,
developer profit or similar amount (collectively, “Development Fee”) except for
a Development Fee not exceeding One Million Fifty-Seven Thousand Eight Hundred
Seven and No/100th Dollars ($1,057,807.00) may be paid to Development Manager.
The Development Fee shall be paid strictly in accordance with the amounts and
upon the satisfaction of the conditions and provisions of Section 11.1 of the
Development Agreement. Borrower covenants and agrees that without the prior
written consent of Lender, which consent will not be unreasonably withheld,
conditioned or delayed, (i) it will not modify, amend or supplement the
Development Agreement and (ii) the day-to-day administration and management of
the development and construction of the Project shall not cease to be performed
by Development Manager pursuant to the Development Agreement.

 

(ff)         Partition and Trust Agreement Distributions. Borrower shall not
partition or permit the partitioning of the Project and Borrower does hereby
fully and irrevocably waive its right to partition the Project. Borrower shall
not make any distributions to any of the beneficiaries under the Trust
Agreement, provided that after completion of Construction and achievement of
breakeven operations Borrower may so distribute Monthly Excess Cash Flow not
needed to pay Operating Expenses or amounts payable under the Loan Documents.
For the avoidance of doubt, the payment of the Development Fee in accordance
with Section 15.1(ee) and the disbursement of the Cost Savings Disbursement in
accordance with Section 12.7 shall not be a violation of this Section 15.1(ff).

 

15.2       Authorized Representative.

 

Borrower hereby appoints Rob Meyer and Mark Mechlowitz as its authorized
representatives (together with any substitute authorized representative, the
“Authorized Representative”) for purposes of dealing with Lender on behalf of
Borrower in respect of any and all matters in connection with this Agreement,
the other Loan Documents, and the Loan. The Authorized Representative shall have
the power, in his discretion, to give and receive all notices, monies,
approvals, and other documents and instruments, and to take any other action on
behalf of Borrower. All actions by the Authorized Representative shall be final
and binding on Borrower. Lender may rely on the authority given to the
Authorized Representative until actual receipt by Lender of a duly authorized
resolution substituting a different person as the Authorized Representative. No
more than one person shall serve as Authorized Representative at any given time.

 

ARTICLE 16

 

CASUALTIES AND CONDEMNATION

 

16.1       Lender’s Election to Apply Proceeds on Indebtedness.

 

(a)          Subject to the provisions of Section 16.1(b) below, Lender may
elect to collect, retain and apply upon the indebtedness of Borrower under this
Agreement or any of the other Loan Documents all proceeds of insurance or
condemnation (individually and collectively referred to as “Proceeds”) in excess
of One Hundred Twenty-Five Thousand and No/100th Dollars ($125,000.00), after
deduction of all expenses of collection and settlement, including attorneys’ and
adjusters’ fees and charges (the “Threshold Amount”). Any proceeds remaining
after repayment of the indebtedness under the Loan Documents shall be paid by
Lender to Borrower. If the Proceeds are not in excess of the Threshold Amount,
then provided no Event of Default has occurred and is continuing hereunder
Lender shall make such Proceeds available to Borrower to be used solely towards
reconstruction of the Project (or if in connection with a condemnation no
restoration is required, Borrower may use such Proceeds to pay Operating
Expenses and debt service on the Loan).

 

- 38 -

 

 

(b)          Notwithstanding anything in Section 16.1(a) to the contrary, in the
event of any casualty to the Improvements or any condemnation of part of the
Project, Lender agrees to make available the Proceeds to restoration of the
Improvements if (i) no Event of Default exists, (ii) all Proceeds are deposited
with Lender, (iii) in Lender’s reasonable judgment, the amount of Proceeds
available for restoration of the Improvements (together with undisbursed
proceeds of the Loan, if any, allocated for the cost of the Construction and any
sums or other security acceptable to Lender deposited with Lender by Borrower
for such purpose) is sufficient to pay the full and complete costs of such
restoration, (iv)  if the cost of restoration exceeds ten percent (10%) of the
Loan Amount, in Lender’s reasonable determination after completion of
restoration the Loan Amount will not exceed 75% of the fair market value of the
Project, (v) in Lender’s reasonable determination, the Project can be restored
to an architecturally and economically viable project in compliance with
applicable Laws, (vi) each Guarantor reaffirms its Completion Guaranty in
writing, and (vii) in Lender’s reasonable determination, such restoration is
likely to be completed not later than three months prior to the Maturity Date.

 

16.2       Borrower’s Obligation to Rebuild and Use of Proceeds Therefor.

 

In case Lender does not elect to apply or does not have the right to apply the
Proceeds to the indebtedness, as provided in Section 16.1 above, Borrower shall:

 

(a)          Proceed with diligence to make settlement with insurers or the
appropriate Governmental Authorities and cause the Proceeds to be deposited with
Lender;

 

(b)          In the event of any material delay in making settlement with
insurers or the appropriate Governmental Authorities or effecting collection of
the Proceeds, deposit with Lender the full amount required to complete
construction as aforesaid;

 

(c)          In the event the Proceeds and the available proceeds of the Loan
are insufficient to assure the Lender that the Loan will be In Balance, promptly
deposit with Lender any amount necessary to place the Loan In Balance (following
which Lender will make disbursements of available proceeds of the Loan to
Borrower for restoration provided that Borrower has satisfied and complies with
all conditions precedent under this Agreement for an advance of the Loan); and

 

(d)          Promptly proceed with the assumption of Construction of the
Improvements, including the repair of all damage resulting from such fire,
condemnation or other cause and restoration to its former condition.

 

Any request by Borrower for a disbursement by Lender of Proceeds and funds
deposited by Borrower shall be treated by Lender as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrower’s compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan. For avoidance of doubt, disbursements made from such funds shall not be
deemed an advancement of principal under the Loan.

 

ARTICLE 17
ASSIGNMENTS BY LENDER AND BORROWER

 

17.1       Assignments and Participations.

 

Lender may from time to time sell the Loan and the Loan Documents (or any
interest therein) and may grant participations in the Loan; provided, however,
that prior to completion of Construction Lender will continue to service the
Loan and Borrower shall not be required to make payments due under the Loan to
more than one party at a time. Borrower agrees to cooperate with Lender’s
efforts to do any of the foregoing and to execute all documents reasonably
required by Lender in connection therewith which do not materially adversely
affect Borrower’s rights under the Loan Documents.

 

- 39 -

 

 

17.2       Prohibition of Assignments and Transfers by Borrower.

 

Borrower shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void. Without the prior written consent of
Lender, in Lender’s sole discretion, Borrower shall not suffer or permit (a) any
change in the management (whether direct or indirect) of the Project or of
Borrower, or (b) any Transfer.

 

Notwithstanding the foregoing to the contrary, provided the OFAC Compliance
Condition and Control Condition (and any other conditions set forth in (a)
through (g) below) are satisfied and complied with, the following Transfers
shall be permitted without Lender’s prior written consent:

 

(a)          a Transfer by devise or descent or by operation of law upon the
death of an individual member, partner or shareholder of any Person that is a
direct or indirect legal or beneficial owner of Borrower where such Transfer
does not result in an Event of Default;

 

(b)          the Transfer of up to forty-nine and nine-tenths percent (49.9%) in
the aggregate of the membership percentage interests in BR/CDP UCFP Venture, LLC
(“BR/CDP Venture”);

 

(c)          a Transfer of interests by and among the existing members of CDP
UCFP Developer, LLC (“Catalyst Member”) or Catalyst Development Partners II,
LLC;

 

(d)          a Transfer of the membership interests in BR/CDP Venture by BR
Member to Catalyst Member;

 

(e)          a Transfer of interests in BR Member by the existing members of BR
Orlando UCFP, LLC (the “BR Member”) to Affiliates of BR Member, and further
provided after such Transfer (i) Bluerock Special Opportunity + Income Fund, LLC
(“BR SOIF”) (or following the Transfer described in subsection (f) below, BR
REIT, BR Operating Partnership or one of their Affiliates) shall continue to own
a majority common membership interest in, and to Control, BR Member; and (ii) BR
Member continues to be a member of BR/CDP Venture;

 

(f)          a Transfer of interests in BR Member by (1) the admission of
Bluerock Residential Growth REIT, Inc (“BR REIT”), Bluerock Residential
Holdings, LP (“Bluerock Operating Partnership”) (or an Affiliate directly or
indirectly owned and controlled by BR REIT or BR Operating Partnership) as a
preferred equity member of BR Member holding typical preferred equity rights in
BR Member as the owners of BR Member approve, including but not limited to, the
right to a preferred return with respect to the other members of BR Member,
consent rights over certain major decisions of BR Member, additional management
control over BR Member in the event of a default under the preferred equity
terms, and the right to dilute the ownership and other rights of the other
members of BR Member in connection with any failure to comply with the preferred
equity terms (and the associated modification of the limited liability company
agreement of BR Member in order to reflect such terms) and (2) the conversion of
such preferred equity membership interest, anticipated to occur on or before the
stabilization of the Project, into a majority common membership interest in, and
management control over, BR Member by the preferred equity party (and the
associated modification of the limited liability company agreement of BR Member
to reflect such terms), provided after such Transfer (i) Lender receives written
notice of, and an organizational chart reflecting, the new structure; (ii) BR
Member continues to be a member of BR/CDP Venture; and (iii) the parties
exercising Control of BR/CDP Venture and of the Borrower, including without
limitation Guarantor Principals, continue to Control, directly or indirectly,
BR/CDP Venture and the Borrower in the manner in which they did on the date of
the Loan Opening; and

 

- 40 -

 

 

(g)          a Transfer of non-controlling membership interests or partnership
interests in any direct or indirect owner of the BR Member, including BR SOIF
and, following a Transfer pursuant to subsection (f) above, BR REIT and/or BR
Operating Partnership (or an Affiliate directly or indirectly owned or
controlled by BR REIT or BR Operating Partnership (the “Affected Entity”),
provided after such Transfer (i) the Affected Entity continues to be Controlled
by the same Person or Persons that Controlled the Affected Entity prior to such
Transfers; (ii) BR Member continues to be a member of BR/CDP Venture; and (iii)
the parties exercising Control of BR/CDP Venture and of the Borrower, including
without limitation Guarantor Principals, continue to Control, directly or
indirectly, BR/CDP Venture and the Borrower in the manner in which they did on
the date of the Loan Opening.

 

Notwithstanding the foregoing to the contrary, Lender shall permit a Transfer of
membership interests in BR/CDP Venture by Catalyst Member to BR Member pursuant
to the buy/sell provisions in the Venture Agreement (including, without
limitation, any right to acquire the interests of El Dorado, LLC or Spyglass
Hill, LLC, as Co-Tenants, as part of a so-called “drag along,” pursuant to the
TIC Agreement) (a “Venture Control Transfer”) that results in Catalyst Member no
longer being the Manager of the Venture and the Guarantor Principals no longer
being in Control, directly or indirectly, of BR/CDP Venture and the Borrower in
the manner in which they did on the date of the Loan Opening provided all of the
following conditions are satisfied:

 

(A)         BR Member shall have certified in writing to Lender that BR Member
has duly exercised its rights, powers and authorities in compliance with the
terms of the Venture Agreement in effect on the date hereof;

 

(B)         Lender shall have determined, in its reasonable judgment, that the
individuals that are directly responsible for the management of BR/CDP Venture
possess adequate capacity and experience to supervise and manage the
Construction (if Construction of the Improvements is not complete) and the
operation, marketing and leasing of the Project, and to otherwise cause Borrower
to perform and observe its obligations under this Agreement and the other Loan
Documents;

 

(C)         BR Member shall have caused an additional guarantor or guarantors
(whether one or more, the “Additional Guarantor”) acceptable to Lender, in its
reasonable discretion, to provide a replacement environmental indemnity
agreement, completion guaranty and payment guaranty, in each case substantially
in form and content identical to the Environmental Indemnity, Completion
Guaranty and Payment Guaranty, respectively, and all other documentation
reasonably required by Lender, and prior written approval of the Additional
Guarantor and said documentation is a condition of the Additional Guarantor
being an approved Additional Guarantor. Approval of an Additional Guarantor is
subject to Lender's receipt within thirty (30) days prior to such Transfer of
information satisfactory to Lender in its sole but reasonable discretion
identifying the proposed guarantor and its financial structure, and such other
information regarding the proposed guarantor as Lender may request in its
reasonable discretion. Lender's approval of the Additional Guarantor may be
based upon, among other things, (i) satisfaction of Lender's financial
requirements set forth in the existing Payment Guaranty and Completion Guaranty
(including without limitation evidence that Additional Guarantor complies with
and will be able to comply with the financial covenants set forth therein), (ii)
“know your customer” and other regulatory requirements, and (iii) the Borrower,
any continuing Guarantor and Additional Guarantor's reaffirmation of their
obligations under the Loan Documents following the addition of the Additional
Guarantor and confirmation that no novation or release of Borrower or any other
Guarantor has occurred. Following the addition of an Additional Guarantor
pursuant to the terms hereof, the Additional Guarantor shall constitute a
“Guarantor” for all purposes under the Loan Documents. Notwithstanding anything
to the contrary contained herein, in no event will a Venture Control Transfer,
including without limitation Lender’s acceptance of an Additional Guarantor, be
deemed in any way to constitute an agreement by Lender to release any other
Guarantor with respect to its obligations under the Loan Documents, whether or
not such other Guarantor reaffirms such obligations.

 

- 41 -

 

 

(D)         the OFAC Compliance Condition is satisfied;

 

(E)         if such Transfer occurs prior to completion of Construction of the
Improvements in accordance with the terms of this Agreement and such Transfer
results in the termination or cancellation of the Development Agreement, (i)
Borrower shall have retained, within ten (10) days after the effective date of
such Transfer, a third party construction manager approved by Lender (pursuant
to a contract approved by Lender) to manage and supervise the completion of
Construction of the Improvements (unless Lender shall have determined, in its
reasonable judgment, that the individuals that are directly responsible for the
management of Borrower possess adequate capacity and experience necessary to
supervise and manage the Construction of the Improvements without the assistance
of a third-party approved construction manager); and (ii) if such Transfer
results in the termination or cancellation of the General Contract, (A) Borrower
shall have entered into a new general construction contract for the Construction
of the Improvements within thirty (30) days after the effective date of such
termination or cancellation of the General Contract, (B) Lender shall have
approved, in its reasonable judgment, the new general contractor and the terms
and conditions of the new general construction contract and (C) the Loan remains
“In Balance” in accordance with the provisions described in Section 11.1 of the
Loan Agreement;

 

(F)         if such Transfer results in the termination or cancellation of any
management contract for the Project, Borrower shall have retained, within ten
(10) days after the effective date of such termination or cancellation, a third
party property manager acceptable to Lender pursuant to a contract approved by
Lender to manage, lease and operate the Project;

 

(G)         if any Event of Default exists at the time of such Transfer, or any
event which would be a monetary Event of Default or a material non-monetary
Event of Default following notice and/or the passage of time, exists under the
Loan Documents, Borrower shall have cured same to the satisfaction of Lender
(provided that the Lender shall have no obligation to allow Borrower to cure any
Event of Default) [further provided, however, that in no event shall Lender be
deemed to have waived any Event of Default, whether material or not, and
Borrower shall diligently and continuously act to cure any such Event of Default
not later than the end of any notice and cure period applicable thereto];

 

(H)         Borrower and Additional Guarantor shall have furnished to Lender
such additional certificates, instruments and other documents as Lender or its
counsel might reasonably request to evidence the organization, existence and
authority of Additional Guarantor, including, without limitation, an opinion of
counsel in form and substance reasonably satisfactory to Lender; and

 

(I)         BR Member or Borrower shall have paid to Lender an administrative
fee of $15,000.00 and all reasonable costs and expenses incurred by Lender in
connection with such Transfer, including without limitation reasonable
attorney’s fees actually incurred.

 

The “OFAC Compliance Condition” shall be deemed to be satisfied if (i) the
representation and warranty contained in Section 3.1(w) remains true and correct
in all material respects following such Transfer and (ii) in the instance of any
Transfer in which any Person will hold, either directly or indirectly, a
twenty-five percent (25%) or greater ownership interest in Borrower, Lender has
received such information about such Person as Lender deems reasonably necessary
to ensure compliance with all applicable Laws concerning money laundering and
similar activities following such Transfer.

 

The “Control Condition” shall be deemed to be satisfied if (i) Robert S. Fishel,
Mark Mechlowitz, Robert G. Meyer, and Jorge L. Sardinas (individually, a
“Guarantor Principal,” and collectively, the “Guarantor Principals”) shall each
continue to own, directly or indirectly, an ownership interest in BR/CDP
Venture; (ii) Guarantor Principals shall continue to Control, directly or
indirectly, BR/CDP Venture and the Borrower in the manner in which they did on
the date of the Loan Opening; and (iii) the day-to-day administration and
management of the development and construction of the Project continue to be
performed by Development Manager pursuant to the Development Agreement.

 

- 42 -

 

 

17.3       Prohibition of Transfers in Violation of ERISA.

 

In addition to the prohibitions set forth in Section 17.2 above, Borrower shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in the Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in Borrower assign, sell, pledge, mortgage,
encumber, transfer, hypothecate or otherwise dispose of any of its rights or
interest (direct or indirect) in Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loan, or the
exercise of any of Lender’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in Lender being deemed in violation of any applicable provision of ERISA.
Borrower agrees to indemnify and hold Lender free and harmless from and against
all losses, costs (including attorneys’ fees and expenses), taxes, damages
(including consequential damages) and expenses Lender may suffer by reason of
the investigation, defense and settlement of claims and in obtaining any
prohibited transaction exemption under ERISA necessary or desirable in Lender’s
sole judgment or by reason of a breach of the foregoing prohibitions. The
foregoing indemnification shall be a recourse obligation of Borrower and shall
survive repayment of the Note, notwithstanding any limitations on recourse
contained herein or in any of the Loan Documents.

 

17.4       Successors and Assigns.

 

Subject to the foregoing restrictions on transfer and assignment contained in
this Article 17, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

 

ARTICLE 18
TIME OF THE ESSENCE

 

18.1       Time is of the Essence. Borrower agrees that time is of the essence
under this Agreement.

 

ARTICLE 19
EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

 

(a)          Failure of Borrower (i) (A) to make any principal payment within
five (5) days after the date when due, (B) to pay any interest within five (5)
days after the date when due or (C) to observe or perform any of the other
covenants or conditions by Borrower to be performed under the terms of this
Agreement or any other Loan Document concerning the payment of money, for a
period of ten (10) days after written notice from Lender that the same is due
and payable; or (ii) for a period of thirty (30) days after written notice from
Lender, to observe or perform any non-monetary covenant or condition contained
in this Agreement or any other Loan Documents; provided that if any such failure
concerning a non-monetary covenant or condition is susceptible to cure and
cannot reasonably be cured within said thirty (30) day period, then Borrower
shall have an additional ninety (90) day period to cure such failure and no
Event of Default shall be deemed to exist hereunder so long as Borrower
commences such cure within the initial thirty (30) day period and diligently and
in good faith pursues such cure to completion within such resulting one hundred
twenty (120) day period from the date of Lender’s notice; and provided further
that if a different notice or grace period is specified under any other
subsection of this Section 19.1 with respect to a particular breach, or if
another subsection of this Section 19.1 applies to a particular breach and does
not expressly provide for a notice or grace period the specific provision shall
control.

 

- 43 -

 

 

(b)          The disapproval by Lender or Lender’s Consultant at any time of any
construction work because of any defect in the Construction, the failure of the
Construction to comply with the Plans and Specifications or governmental
approvals and failure of Borrower to cause the same to be corrected to the
reasonable satisfaction of Lender within the cure period provided in Section
19.1(a)(ii) above.

 

(c)          A delay in the Construction or a discontinuance for a period of
fifteen (15) days after written notice from Lender concerning such delay or
discontinuance (other than Unavoidable Delays), or in any event a delay in the
Construction so that the same is not, in Lender’s reasonable judgment (giving
due consideration to the reasonable assessment of Lender’s Consultant), likely
to be completed on or before the Completion Date.

 

(d)          The bankruptcy or insolvency of the General Contractor and failure
of Borrower to procure a contract with a new contractor satisfactory to Lender
within sixty (60) days from the occurrence of such bankruptcy or insolvency.

 

(e)          Any Transfer or other event in violation of Sections 17.2 or 17.3.

 

(f)          The death or incapacity of any Guarantor that is an individual; or

 

(g)          If any warranty, representation, statement, report or certificate
made now or hereafter by Borrower or any Guarantor is untrue or incorrect in any
material respect at the time made or delivered, provided that if such breach is
reasonably susceptible of cure, then no Event of Default shall exist so long as
Borrower cures said breach (i) within the notice and cure period provided in
(a)(i)(C) above for a breach that can be cured by the payment of money or
(ii) within the notice and cure period provided in (a)(ii) above for any other
breach.

 

(h)          Borrower or any Guarantor shall commence a voluntary case
concerning Borrower or such Guarantor under the Bankruptcy Code; or an
involuntary proceeding is commenced against Borrower or any Guarantor under the
Bankruptcy Code (by any party other than Lender) and relief is ordered against
Borrower or such Guarantor, or the petition is controverted but not dismissed or
stayed within ninety (90) days after the commencement of the case, or a
custodian (as defined in the Bankruptcy Code) is appointed for or takes charge
of all or substantially all of the property of Borrower or any Guarantor; or the
Borrower or any Guarantor commences any other proceedings under any
reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar Law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any Guarantor; or
there is commenced against Borrower or any Guarantor any such proceeding which
remains undismissed or unstayed for a period of ninety (90) days; or the
Borrower or any Guarantor fails to controvert in a timely manner any such case
under the Bankruptcy Code or any such proceeding, or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any Guarantor by any act or failure to act indicates its consent to, approval
of, or acquiescence in any such case or proceeding or the appointment of any
custodian or the like of or for it for any substantial part of its property or
suffers any such appointment to continue undischarged or unstayed for a period
of ninety (90) days.

 

(i)          Borrower or any Guarantor shall make an assignment for the benefit
of creditors, or shall admit in writing its inability to pay its debts generally
as they become due, or shall consent to the appointment of a receiver or trustee
or liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or any Guarantor are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors.

 

- 44 -

 

 

(j)          If Borrower is enjoined, restrained or in any way prevented by any
court order from constructing or operating the Project, and Construction or
operations are delayed or discontinued for a period of thirty (30) days (subject
to a period of Unavoidable Delay not in excess of one hundred twenty [120]
days).

 

(k)          Failure by Borrower to make any Deficiency Deposit with Lender
within the time and in the manner required by Article 11 hereof.

 

(l)          One or more final, unappealable judgments are entered (i) against
Borrower in amounts aggregating in excess of One Hundred Fifty Thousand and
No/100th Dollars ($150,000.00) or (ii) against any Guarantor in amounts
aggregating in excess of Three Hundred Fifty Thousand and No/100th Dollars
($350,000.00), and said judgments are not stayed or bonded over within thirty
(30) days after entry.

 

(m)          If Borrower or any Guarantor shall fail to pay any debt owed by it
or is in default under any agreement with Lender or any other party (other than
a failure or default for which Borrower’s maximum liability does not exceed One
Hundred Fifty Thousand and No/100th Dollars [$150,000.00] and Guarantor’s
maximum liability does not exceed Three Hundred Fifty Thousand and No/100th
Dollars [$350,000.00]) and such failure or default continues after any
applicable grace period specified in the instrument or agreement relating
thereto.

 

(n)          If a Material Adverse Change occurs with respect to Borrower, the
Project or any Guarantor.

 

(o)          The occurrence of any other event or circumstance denominated as an
Event of Default in this Agreement or under any of the other Loan Documents and
the expiration of any applicable grace or cure periods, if any, specified for
such Event of Default herein or therein, as the case may be.

 

In the event any default is or shall be deemed to have occurred as a result of
any event with respect to any Guarantor, Borrower may cure such default by
causing a substitute guarantor or substitute guarantors (whether one or more,
the “Substitute Guarantor”) acceptable to Lender, in its reasonable discretion,
to provide within thirty (30) days after written notice of such default from
Lender, a replacement payment guaranty, completion guaranty, environmental
indemnity agreement and all other documentation reasonably required by Lender,
and approval by Lender of the Substitute Guarantor and said documentation is a
condition of the substitution being an approved substitution. Approval of a
Substitute Guarantor is subject to Lender's receipt within thirty (30) days
prior to such substitution of information satisfactory to Lender in its sole but
reasonable discretion identifying the proposed guarantor and its financial
structure, and such other information regarding the proposed guarantor as Lender
may request in its reasonable discretion. Lender's approval of the Substitute
Guarantor may be based upon, among other things, (i) satisfaction of Lender's
financial requirements set forth in the existing Payment Guaranty and Completion
Guaranty (including without limitation evidence that Substitute Guarantor
complies with and will be able to comply with the financial covenants set forth
therein); (ii) “know your customer” and other regulatory requirements, (iii)
Lender’s confirmation that (A) the representation and warranty contained in
Section 3.1(w) remains true and correct in all material respects following such
substitution and (B) in the instance of any substitution in which any Person
will hold, either directly or indirectly, a twenty-five percent (25%) or greater
ownership interest in such Substitute Guarantor, Lender has received such
information about such Person as Lender deems reasonably necessary to ensure
compliance with all applicable Laws concerning money laundering and similar
activities following such substitution; (iv) the Substitute Guarantor's
execution and delivery of a replacement payment guaranty, completion guaranty
and environmental indemnity agreement in substantially similar format to the
Payment Guaranty, the Completion Guaranty and the Environmental Indemnity; and
(v) the Borrower, any continuing Guarantor and Substitute Guarantor's
reaffirmation of their obligations under the Loan Documents following the
addition of the Substitute Guarantor and confirmation that the addition of
Substitute Guarantor and removal and release of any other Guarantor by Lender
shall not result in a novation or the release of Borrower or any other
Guarantor. Following the addition of a Substitute Guarantor pursuant to the
terms hereof, the Substitute Guarantor shall constitute a “Guarantor” for all
purposes under the Loan Documents.

 

- 45 -

 

 

ARTICLE 20
LENDER’S REMEDIES IN EVENT OF DEFAULT

 

20.1       Remedies Conferred Upon Lender.

 

Upon the occurrence of any Event of Default, Lender may pursue any one or more
of the following remedies concurrently or successively, it being the intent
hereof that none of such remedies shall be to the exclusion of any other:

 

(a)          Take possession of the Project and complete the Construction and do
anything which is necessary or appropriate in its sole judgment to fulfill the
obligations of Borrower under this Agreement and the other Loan Documents,
including either the right to avail itself of and procure performance of
existing contracts or let any contracts with the same contractors or others.
Without restricting the generality of the foregoing and for the purposes
aforesaid, Borrower hereby appoints and constitutes Lender its lawful
attorney-in-fact with full power of substitution in the Project to complete the
Construction in the name of Borrower; to use unadvanced funds remaining under
the Note or which may be reserved, escrowed or set aside for any purposes
hereunder at any time, or to advance funds in excess of the face amount of the
Note, to complete the Construction; to make changes in the Plans and
Specifications which shall be necessary or desirable to complete the
Construction in substantially the manner contemplated by the Plans and
Specifications; to retain or employ new general contractors, subcontractors,
architects, engineers and inspectors as shall be required for said purposes; to
pay, settle or compromise all existing bills and claims, which may be liens or
security interests, or to avoid such bills and claims becoming liens against the
Project; to execute all applications and certificates in the name of Borrower
prosecute and defend all actions or proceedings in connection with the
Improvements or Project; and to do any and every act which the Borrower might do
in its own behalf; it being understood and agreed that this power of attorney
shall be a power coupled with an interest and cannot be revoked;

 

(b)          Withhold further disbursement of the proceeds of the Loan and/or
terminate Lender’s obligations to make further disbursements hereunder;

 

(c)          Declare the Note to be immediately due and payable;

 

(d)          Use and apply any monies or letters of credit deposited by Borrower
with Lender, regardless of the purposes for which the same was deposited, to
cure any such default or to apply on account of any indebtedness under this
Agreement which is due and owing to Lender; and

 

(e)          Exercise or pursue any other remedy or cause of action permitted
under this Agreement or any other Loan Documents, or conferred upon Lender by
operation of Law.

 

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 19.1(h) with respect to Borrower, all amounts evidenced by the Note
shall automatically become due and payable, without any presentment, demand,
protest or notice of any kind to Borrower.

 

- 46 -

 

 

ARTICLE 21
GENERAL PROVISIONS

 

21.1       Captions.

 

The captions and headings of various Articles, Sections and subsections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way the scope or intent of the
provisions hereof.

 

21.2       Modification; Waiver.

 

No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.

 

21.3       Governing Law.

 

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Georgia.

 

21.4       Acquiescence Not to Constitute Waiver of Lender’s Requirements.

 

Each and every covenant and condition for the benefit of Lender contained in
this Agreement may be waived by Lender, provided, however, that to the extent
that Lender may have acquiesced in any noncompliance with any construction or
nonconstruction conditions precedent to the Opening of the Loan or to any
subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed
to constitute a waiver by Lender of such requirements with respect to any future
disbursements of Loan proceeds.

 

21.5       Disclaimer by Lender.

 

This Agreement is made for the sole benefit of Borrower and Lender, and no other
person or persons shall have any benefits, rights or remedies under or by reason
of this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement. Lender shall not be liable to any contractors, subcontractors,
supplier, architect, engineer, tenant or other party for labor or services
performed or materials supplied in connection with the Construction. Lender
shall not be liable for any debts or claims accruing in favor of any such
parties against Borrower or others or against the Project. Lender, by making the
Loan or taking any action pursuant to any of the Loan Documents, shall not be
deemed a partner or a joint venturer with Borrower or fiduciary of Borrower. No
payment of funds directly to a contractor or subcontractor or provider of
services shall be deemed to create any third-party beneficiary status or
recognition of same by the Lender. Without limiting the generality of the
foregoing:

 

(a)          Lender shall have no liability, obligation or responsibility
whatsoever with respect to the Construction. Any inspections of the Construction
made by or through Lender are for purposes of administration of the Loan only
and neither Borrower nor any third party is entitled to rely upon the same with
respect to the quality, adequacy or suitability of materials or workmanship,
conformity to the Plans and Specifications, state of completion or otherwise;

 

(b)          Lender neither undertakes nor assumes any responsibility or duty to
Borrower to select, review, inspect, supervise, pass judgment upon or inform
Borrower of any matter in connection with the Project, including matters
relating to the quality, adequacy or suitability of: (i) the Plans and
Specifications, (ii) architects, contractors, subcontractors and material
suppliers employed or utilized in connection with the Construction, or the
workmanship of or the materials used by any of them, or (iii) the progress or
course of Construction and its conformity or nonconformity with the Plans and
Specifications; Borrower shall rely entirely upon its own judgment with respect
to such matters, and any review, inspection, supervision, exercise of judgment
or supply of information to Borrower by Lender in connection with such matters
is for the protection of Lender only, and neither Borrower nor any third party
is entitled to rely thereon; and

 

- 47 -

 

 

(c)          Lender owes no duty of care to protect Borrower, Guarantor, or any
Tenant against negligent, faulty, inadequate or defective building or
construction.

 

21.6     Partial Invalidity; Severability.

 

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 

21.7       Definitions Include Amendments.

 

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments, modifications, and supplements thereto entered into from time to
time to satisfy the requirements of this Agreement or otherwise with the consent
of Lender. Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.

 

21.8       Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

21.9       Entire Agreement.

 

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Lender, embody the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.

 

21.10     Waiver of Damages.

 

In no event shall Lender be liable to Borrower for punitive, exemplary or
consequential damages, including, without limitation, lost profits, whatever the
nature of a breach by Lender of its obligations under this Agreement or any of
the Loan Documents, and Borrower for itself and its Guarantors waive all claims
for punitive, exemplary or consequential damages.

 

21.11     Claims Against Lender.

 

Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Borrower shall have been given to Lender within three (3) months after Borrower
first had knowledge of the occurrence of the event which Borrower alleges gave
rise to such claim and Lender does not remedy or cure the default, if any there
be, promptly thereafter. Borrower waives any claim, set-off or defense against
Lender arising by reason of any alleged default by Lender as to which Borrower
does not give such notice timely as aforesaid. Borrower acknowledges that such
waiver is or may be essential to Lender’s ability to enforce its remedies
without delay and that such waiver therefore constitutes a substantial part of
the bargain between Lender and Borrower with regard to the Loan. No Guarantor or
Tenant is intended to have any rights as a third-party beneficiary of the
provisions of this Section 21.11.

 

- 48 -

 

 

21.12     Jurisdiction.

 

TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF ATLANTA, COUNTY OF FULTON
AND STATE OF GEORGIA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME
TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL
PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. BORROWER FURTHER AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY GEORGIA
STATE OR UNITED STATES COURT SITTING IN THE CITY OF ATLANTA AND COUNTY OF FULTON
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO BORROWER AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY,
SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
MAILED.

 

21.13     Set-Offs.

 

After the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably authorizes and directs Lender from time to time to charge
Borrower’s accounts and deposits with Lender (or its Affiliates), and to pay
over to Lender an amount equal to any amounts from time to time due and payable
to Lender hereunder, under the Note or under any other Loan Document. Borrower
hereby grants to Lender a security interest in and to all such accounts and
deposits maintained by the Borrower with Lender (or its Affiliates).

 

21.14     Dispute Resolution.

 

(a)          Arbitration. Except to the extent expressly provided below, any
Dispute shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state Law), the then-current
rules for arbitration of financial services disputes of AAA and the “Special
Rules” set forth below. In the event of any inconsistency, the Special Rules
shall control. The filing of a court action is not intended to constitute a
waiver of the right of Borrower or Lender, including the suing party, thereafter
to require submittal of the Dispute to arbitration. Any party to this Agreement
may bring an action, including a summary or expedited proceeding, to compel
arbitration of any Dispute in any court having jurisdiction over such action.
For the purposes of this Dispute Resolution Section only, the terms “party” and
“parties” shall include any parent corporation, subsidiary or Affiliate of
Lender involved in the servicing, management or administration of any obligation
described in or evidenced by this Agreement, together with the officers,
employees, successors and assigns of each of the foregoing.

 

- 49 -

 

 

(b)          Special Rules.

 

(i)          The arbitration shall be conducted in any U.S. state where real or
tangible personal property collateral is located, or if there is no such
collateral, in the city and county where Lender is located pursuant to its
address for notice purposes in this Agreement.

 

(ii)         The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).

 

(iii)        All arbitration hearings will be commenced within ninety (90) days
of the demand for arbitration and completed within ninety (90) days from the
date of commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

 

(iv)        The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.

 

(v)         The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

 

(vi)        Any dispute concerning this arbitration provision, including any
such dispute as to the validity or enforceability of this provision, or whether
a Dispute is arbitrable, shall be determined by the arbitrator; provided,
however, that the arbitrator shall not be permitted to vary the express
provisions of these Special Rules or the Reservations of Rights in subsection
(c) below.

 

(vii)       The arbitrator shall have the power to award legal fees and costs
pursuant to the terms of this Agreement.

 

(viii)      The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.

 

(c)          Reservations of Rights. Nothing in this Agreement shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Agreement, or (ii) apply to or
limit the right of Lender (A) to exercise self help remedies such as (but not
limited to) setoff, or (B) to foreclose judicially or nonjudicially against any
real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, (C) to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession,
prejudgment attachment, or the appointment of a receiver, or (D) to pursue
rights against a party to this Agreement in a third-party proceeding in any
action brought against Lender in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts). Lender may exercise the rights set forth in
clauses (A) through (D), inclusive, before, during or after the pendency of any
arbitration proceeding brought pursuant to this Agreement. Neither the exercise
of self help remedies nor the institution or maintenance of an action for
foreclosure or provisional or ancillary remedies shall constitute a waiver of
the right of any party, including the claimant in any such action, to arbitrate
the merits of the Dispute occasioning resort to such remedies. No provision in
the Loan Documents regarding submission to jurisdiction and/or venue in any
court is intended or shall be construed to be in derogation of the provisions in
any Loan Document for arbitration of any Dispute.

 

- 50 -

 

 

(d)          Conflicting Provisions for Dispute Resolution. If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

 

ARTICLE 22
NOTICES

 

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

 

If to Borrower: UCFP Owner, LLC, as Trustee under   the BR/CDP Colonial Trust
Agreement   dated December 15, 2013   880 Glenwood Avenue SE, Suite H   Atlanta,
GA 30316   Attn:  Rob Meyer   Phone: (678) 949-9678   Fax: (404) 890-5681    
With a copy to: BLUEROCK REAL ESTATE, LLC   712 Fifth Avenue, 9th Floor   New
York, NY  10019   Attn: Jordan Ruddy and Michael L. Konig   Phone: (908)
415-8869   Fax: (646) 278-4220     With a copy to: NELSON MULLINS RILEY &
SCARBOROUGH LLP   Atlantic Station   201 17th Street NW, Suite 1700   Atlanta,
GA 30363   Attn:  Eric R. Wilensky, Esq.   Phone: (404) 322-6469   Fax: (404)
322-6050

 

- 51 -

 

 

    With a copy to: Hirschler Fleischer   2100 East Cary Street   Richmond,
VA  23223   Attn: S. Edward Flanagan, Esq.   Phone:  (804) 771-9592   Fax: (804)
644-0957     If to Lender: KEYBANK NATIONAL ASSOCIATION   66 South Pearl St.,
5th Floor   MSC: NY-31-66-0567   Albany, NY  12207   Attn: Terry Hill  
Direct:  (518) 257-8569   Phone:  (518) 257-8572     With a copy to: KEYBANK
NATIONAL ASSOCIATION   1200 Abernathy Road, NE, Suite 1550   Atlanta, GA 30328  
Attn: Joe Fadus   Direct:  (770 510-2162   Phone:  (770) 510-2195     With a
copy to: Troutman Sanders LLP   600 Peachtree Street, Suite 5200   Atlanta,
GA  30308   Attn:  Jeff Greenway   Phone:  (404) 885-3257   Fax:  (404) 962-6776

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

ARTICLE 23

 

WAIVER OF JURY TRIAL

 

BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.EXECUTED AS OF
THE DATE FIRST SET FORTH ABOVE.

 

- 52 -

 

 



BORROWER: UCFP OWNER, LLC, a Delaware limited liability company,   as Trustee
under the BR/CDP Colonial Trust Agreement  dated December 15, 2013       By: /s/
Robert Meyer     Name: Robert Meyer     Title: Vice President   



  Borrower’s Tax ID No. 90-1035317  

 

LENDER: KEYBANK NATIONAL ASSOCIATION         By: /s/ Joseph A. Fadus     Name:
Joseph A. Fadus     Title: Senior Vice President   

 

- 53 -

 

 

EXHIBIT A

 

Legal Description of Land

 

[image_020.jpg] 

 



 

 

 

[image_021.jpg] 

 

 

 

 

 

EXHIBIT B

 

Permitted Exceptions

 

[image_022.jpg] 

 

 



 

 

 

 [image_023.jpg]

 

 

 

 

 

 

 

EXHIBIT C

 

Title Requirements

 

1.Title Insurance Company Requirements. The maximum single risk (i.e., the
amount insured under any one policy) by a title insurer may not exceed 25% of
that insurer's surplus and statutory reserves. Reinsurance must be obtained by
closing for any policy exceeding such amount.

 

2.Loan Policy Forms. Standard 1992 or 2006 American Land Title Association
("ALTA") form of loan title insurance policy, or the 1970 (amended October 17,
1970) ALTA loan form policies must be used.

 

3.Insurance Amount. The amount insured must equal at least the original
principal amount of the Loan.

 

4.Named Insured. The named insured under the Title Policy must be substantially
the same as the following: "KeyBank National Association, and its respective
successors and assigns."

 

5.Creditors' Rights. Any "creditors' rights" exception or other exclusion from
coverage for voidable transactions under bankruptcy, fraudulent conveyance, or
other debtor protection laws or equitable principles must be removed by either
an endorsement or a written waiver and an affirmative creditors’ rights
endorsement (ALRA Endorsement 21) must be added.

 

6.Arbitration. In the event that the form policy which is utilized includes a
compulsory arbitration provision, the insurer must agree that such compulsory
arbitration provisions do not apply to any claims by or on behalf of the
insured. Please note that the 1987 and 1992 ALTA form loan policies include such
provisions.

 

7.Date of Policy. The effective date of the Title Policy must be as of the date
and time of the closing.

 

8.Legal Description. The legal description of the property contained in the
Title Policy must conform to (a) the legal description shown on the survey of
the property, and (b) the legal description contained in the Mortgage. In any
event, the Title Policy must be endorsed to provide that the insured legal
description is the same as that shown on the survey.

 

9.Easements. Each Title Policy shall insure, as separate parcels: (a) all
appurtenant easements and other estates benefiting the property, and (b) all
other rights, title, and interests of the borrower in real property under
reciprocal easement agreements, access agreements, operating agreements, and
agreements containing covenants, conditions, and restrictions relating to the
Project.

 

10.Exceptions to Coverage. With respect to the exceptions, the following
applies:

 

a)Each Title Policy shall afford the broadest coverage available in the state in
which the subject property is located.

 

b)The "standard" exceptions (such as for parties in possession or other matters
not shown on public records) must be deleted.

 

 

 

 

c)The "standard" exception regarding tenants in possession under residential
leases, should also be deleted. For commercial properties, a rent roll should be
attached in lieu of the general exception.

 

d)The standard survey exception to the Title Policy must be deleted. Instead, a
survey reading reflecting the current survey should be incorporated.

 

e)Any exception for taxes, assessments, or other lienable items must expressly
insure that such taxes, assessments, or other items are not yet due and payable.

 

f)Any lien, encumbrance, condition, restriction, or easement of record must be
listed in the Title Policy, and the Title Policy must affirmatively insure that
the improvements do not encroach upon the insured easements or insure against
all loss or damage due to such encroachment

 

g)The Title Policy may not contain any exception for any filed or unfiled
mechanics' or materialmen's liens.

 

h)In the event that a comprehensive endorsement has been issued and any Schedule
B exceptions continue to be excluded from the coverage provided through that
endorsement, then a determination must be made whether such exceptions would be
acceptable to Bank. In the event that it is determined that such exception is
acceptable, a written explanation regarding the acceptability must be submitted
as part of the delivery of the loan documents.

 

If Schedule B indicates the presence of any easements that are not located on
the survey, the Title Policy must provide affirmative insurance against any loss
resulting from the exercise by the holder of such easement of its right to use
or maintain that easement. ALTA Form 103.1 or an equivalent endorsement is
required for this purpose.

 

11.Endorsements. With respect to endorsements, the following applies:

 

a)Each Title Policy must include an acceptable environmental protection lien
endorsement on ALTA Form 8.1. Please note that Form 8.1 may take exception for
an entire statute which contains one or more specific sections under which
environmental protection liens could take priority over the Mortgage; provided,
however, that such specific sections under which the lien could arise must also
be referenced.

 

b)Each Title Policy must contain an endorsement which provides that the insured
legal description is the same as shown on the survey.

 

c)Each Title Policy must contain a comprehensive endorsement (ALTA Form 9) if a
lien, encumbrance, condition, restriction, or easement is listed in Schedule B
to the title insurance policy.

 

d)Lender may require the following endorsements where applicable and available:

 

  -access -due execution -single tax lot   -address -first loss -subdivision  
-assessments -last dollar -tie in   -assignment of leases and rents -leasehold
-usury

 

- ii -

 

 

  -assignment of loan documents -mineral rights -zoning (ALTA 3.1 -  
-contiguity -mortgage tax with parking)   -doing business -reverter  

 

12.Other Coverages. Each Title Policy shall insure the following by endorsement
or affirmative insurance to the extent such coverage is not afforded by the ALTA
Form 9 or its equivalent in a particular jurisdiction:

 

a)that no conditions, covenants, or restrictions of record affecting the
property:

 

(i)have been violated,

(ii)create lien rights which prime the insured mortgage,

(iii)contain a right of reverter or forfeiture, a right of reentry, or power of
termination, or

(iv)if violated in the future would result in the lien created by the insured
mortgage or title to the property being lost, forfeited, or subordinated; and

 

b)that except for temporary interference resulting solely from maintenance,
repair, replacement, or alteration of lines, facilities, or equipment located in
easements and rights of way taken as certain exceptions to each Title Policy,
such exceptions do not and shall not prevent the use and operation of the
Property or the improvements as used and operated on the effective date of the
Title Policy.

 

13.Informational Matters. The Policy must include, as an informational note, the
following:

 

a)The recorded plat number together with recording information; and

 

b)The property parcel number or the tax identification number, as applicable.

 

14.Delivery of Copies. Legible copies of all easements, encumbrances, or other
restrictions shown as exceptions on the Title Policy must be delivered with the
first draft of the title commitment.

 

- iii -

 

 

EXHIBIT D

 

Form of Survey Certification

 

CERTIFICATION FOR SURVEYS (LONG-FORM)

 

I hereby certify to KeyBank National Association, its successors and assigns,
and UCFP Owner, LLC, as Trustee under the BR/CDP Colonial Trust Agreement dated
December 15, 2013 and First American Title Insurance Company, that the survey
prepared by me entitled " ________ " was actually made upon the ground and that
it and the information, courses and distances shown thereon are correct; that
the title lines and lines of actual possession are the same; that the size,
location and type of buildings and improvements are as shown and all are within
the boundary lines of the property; that there are no violations of zoning
ordinances, restrictions or other rules and regulations with reference to the
location of said building and improvements; that there are no easements,
encroachments or use affecting this property appearing from a careful physical
inspection of the same, other than those shown and depicted thereon; that all
utility services required for the operations of the premises either enter the
premises through adjoining public streets, or the survey shows the point of
entry and location of any utilities which pass through or are located on
adjoining private land; that the survey shows the location and direction of all
storm drainage systems for the collection and disposal of all roof and surface
drainage; that any discharge into streams, rivers or other conveyance system is
shown on the survey; and that the parcels described heron do not lie within
flood hazard areas in accordance with the document entitled "Department of
Housing and Urban Development, Federal Insurance Administration - Special Flood
Hazard Area Maps". This survey is made in accordance with the "Minimum Standard
Detail Requirements for Land Title Surveys" jointly established and adopted by
ALTA and ACSM in 2011 for Class A Urban Survey and includes items 1-4 and 6-16
of Table A. Pursuant to the Accuracy Standards as adopted by ALTA, NSPS, and
ACSM and in effect on the date of this certification, the undersigned further
certifies that: [Surveyor to complete with appropriate choice from Minimum
Standard Detail Requirement]

 

[ALTERNATIVE]

CERTIFICATION FOR SURVEYS (SHORT FORM)

 

I hereby certify to KeyBank National Association, and its successors and
assigns, and UCFP Owner, LLC, a Delaware limited liability company, as Trustee
under the BR/CDP Colonial Trust Agreement dated December 15, 2013, and First
American Title Insurance Company that the survey prepared by me entitled
“______” was actually made upon the ground and that is made in accordance with
the “Minimum Standard Detail Requirements for Land Title Surveys” jointly
established and adopted by ALTA and ASCM in 2011 for Class A Urban Survey.

 

 

 

 

EXHIBIT E

 

Insurance Requirements

 

INSURANCE REQUIREMENTS FOR COMMERCIAL REAL ESTATE LOANS

GROUND-UP NEW CONSTRUCTION - $15MM to $30MM rev 5/9/14

 

Named Insured (Borrower): UCFP Owner, LLC Collateral Property Address: 12231 E.
Colonial Drive   Orlando, FL 32826

 

Mortgagee: KeyBank National Association, its successors and/or assignees, for
itself and, when applicable, as agent for other participating lenders    
Mortgagee address: KeyBank Real Estate Capital, Attention: Insurance Dept  
11501 Outlook Street, Suite #300, Overland Park, KS 66211

 

Deductible under any line of coverage (except flood, quake and named windstorm)
must not exceed $25,000.

 

BUILDER’S RISK – NOTE: EVIDENCE OF INSURANCE MUST ADDRESS ALL THESE POINTS

Required coverage and conditions:   · “Special Form” equivalent to ISO standard,
or “Risks of loss not otherwise excluded” for coverage comparable to ISO Special
Form, including damage from windstorm and hail     · Boiler & Machinery or
Breakdown coverage for buildings with boilers, elevators or central HVAC (not
required for per-unit HVAC)     · Completed value coverage form.  Limit
available for loss payment must not be affected by status of interim reports of
value to insurer.     · Replacement cost valuation     · No coinsurance /
coinsurance waived     · Permission to complete and occupy – for projects where
occupancy will occur in stages before all work is complete Amount of insurance:
  Building Limit – sufficient to cover materials and supplies and all hard costs
of vertical construction, including value of foundations and contingency, $
23,581,023             Materials and supplies – sufficient to cover maximum
values at any time off site, and in transit if borrower takes title before
delivery $250,000           Soft costs $906,109 plus $2,547,839 for loss of
income due to delayed occupancy (a combined limit or separate limits for these
elements will be acceptable).  At minimum, soft cost limit must include full
budget for loan interest, insurance premiums, and real estate tax.  Loss of
income should cover 12 months’ projected income. Additional causes of loss if
specified:  

¨ Flood – mandatory at NFIP limits ($250,000 per residential bldg., $500,000 per
commercial bldg.) if property is in Special Flood Hazard Area

¨ Additional or alternative flood limits: $1,000,000

    ¨ Earthquake $1,000,000 min.; up to 25% of value if location is high-risk
for earthquake     ¨ Terrorism

 

 

 

 

    x Ordinance or Law:       (A) Loss of value of undamaged part – within full
building limit (if sublimit applies, it should be at least 25% of hard cost
value);     (B) Demolition and (C) Increased Cost of Construction: $1,000,000  
  ¨ Other       Mortgagee Clause:  

Mortgagee identified as above.

Mortgagee provisions must match standard clause of ISO forms or Lender’s Loss
Payable clause per section D of ISO form CP 12 18 (06-07); INCLUDE COPY WITH
CERTIFICATE

      Documentation:   Acord 28 Evidence of Property Insurance     · All details
specified above must be specifically addressed.       · All deductibles and any
sub-limits must be disclosed.     · If program is blanket over other locations
as well as loan property, show policy limits along with values reported to
insurer for the subject location.

 

(NOTE: When building is complete and certificate of occupancy is issued,
building should be transitioned to “all risk” or “special form” Property
insurance, documented to lender with form, terms, and conditions acceptable to
lender.)

 

GENERAL LIABILITY

 

Coverage form:   Commercial General Liability (not Owners & Contractors
Protective) – equivalent to ISO standard occurrence-based form, including Bodily
Injury, Property Damage, Personal & Advertising Injury, Contractual Liability,
and completed operations – unless otherwise agreed by Lender

Limit of liability per occurrence:

 

 

 

During Construction not less than $1,000,000 per occurrence / $2,000,000
aggregate primary liability coverage.

At the time that the first unit is ready for occupancy, $1,000,000 per
occurrence /$ 2,000,000 aggregate primary liability coverage and $9,000,000 in
excess liability shall be required.

 

Mortgagee as Additional Insured:

 

 

Mortgagee identified on page 1.

Coverage granted per ISO form CG 20 18 or CG 20 26, or equivalent.

INCLUDE COPY OF ENDORSEMENT OR POLICY PROVISIONS WITH CERTIFICATE.

 

Documentation:  

Acord 25 Certificate of Liability Insurance

 

 

BORROWER’S PROPERTY, GENERAL LIABILITY AND UMBRELLA/EXCESS INSURERS MUST HAVE
BEST’S RATINGS NOT LESS THAN A:X UNLESS OTHERWISE AGREED TO BY LENDER.

 

OTHER COVERAGES

 

Workers’ Compensation:   Statutory benefits for the state where the building is
located.  This requirement may be waived if borrowing entity has no employees
and general contractor produces evidence of workers’ compensation coverage.

 

- ii -

 

 

Employer’s Liability:  

$100,000 per accident for accidental injury; $100,000 per employee and $100,000
aggregate for occupational illness or disease.

 

Business Auto Liability:   Covering owned, non-owned and hired/rented vehicles

 

- iii -

 

 

EXPECTATIONS FOR GENERAL CONTRACTOR’S INSURANCE:

 

General Liability:   Commercial General Liability – equivalent to ISO standard
occurrence-based form, including Bodily Injury, Property Damage, Personal &
Advertising Injury, Contractual Liability, and covering completed operations.  
    · Covering Borrower (and lender, if possible) as Additional Insured for
current work.     · When obtainable, covering Borrower (and lender, if possible)
as Additional Insured for completed work if occupancy will occur in stages
before all work is complete     INCLUDE COPIES OF ENDORSEMENTS WITH
CERTIFICATE.       Certificate must say “does not exclude residential work” if
project is residential.      

Limit of liability per occurrence:

 

 

 

Not less than $10,000,000 combining primary and excess

 

Workers’ Compensation:   Statutory benefits for state where work will be
performed.

 

- iv -

 

 

EXHIBIT F

 

Architect’s Certificate

 

The firm of _________________________________________ hereby certifies for the
benefit of KeyBank National Association that:

 

The firm has been employed by ___________________________ pursuant to a contract
dated __________________________ to provide architectural and engineering
services commonly known as __________________________ which is located at
____________________________________________________.

 

The contract provides for the following services:

 

    preparation of plans and specifications     Pre-qualification of contractors
    Contract administration and supervision of construction     Tenant space
design            

 

The firm is duly licensed and in good standing under laws of the state of
______________ License No. _____________________________.

 

The foundations were designed in accordance with the recommendations contained
in a soil report dated _____________________________ which was prepared by
__________________________________________________________.

 

The following are all of the permits or governmental agency approvals required
for the construction and occupancy of the building:

 

  Issuing Agency  

Date Issued

        Excavation Permit       Foundation Permit       Building Permit      
EPA – Water       EPA – Sewer       EPA – Air               Cert. Of Occupancy
Bldg.       Cert. Of Occupancy – Tenant       Other (Specify)                  
   

 

 

 

 



All utilities necessary for the operation of the project are available with
sufficient capacity at the boundaries of the project. If utility services must
be brought to site, please explain: ___________________________________________

    .

 

The plans listed on the attached Schedule I comprise all of the plans which will
be necessary for the complete construction of the project, excepting tenant
space designs, and when the project is built in accordance therewith the project
will (excepting completion of tenant improvements) be ready for occupancy. The
plans are complete and contain all detail necessary for construction.
Calculations of the gross building and the net rentable building area are
attached as Schedule II. The plans (and the project will, when constructed in
accordance therewith) comply with all applicable building, zoning, land use,
subdivision, environmental, fire, safety and other applicable governmental laws,
statutes, codes, ordinances, rules and regulations.

 

The attached Schedule III, establishing a timetable for completion of the
project and showing on a monthly basis the anticipated progress of the work, is
realistic and can be adhered to.

 

The following design drawings or plans have been or will be prepared by other
designers or contractors.

 

Type of Plans   Name of Preparing Firm                        

 

The Specifications are: _________________________ shown on plans  
_________________________ Bound separately

 

  By:     Title:     Date:  

 

- ii -

 

 

EXHIBIT G

 

Initial Budget

 

 [image_025.jpg]

 

 

 

 

EXHIBIT H

 

Borrower’s Certificate

 

KeyBank National Association

127 Public Square, 6th Floor

Cleveland, OH 44114

 

ATTN: COMMERCIAL REAL ESTATE DEPARTMENT

 

RE:Application for Disbursement or confirmation of equity contribution in
connection with a $27,500,000.00 loan (#______________________) to UCFP Owner,
LLC, a Delaware limited liability company, as Trustee under the BR/CDP Colonial
Trust Agreement dated December 15, 2013 (“Borrower”).

 

1.Pursuant to that certain Construction Loan Agreement dated _______________,
2014 (the “Construction Loan Agreement”) between Borrower and KeyBank National
Association (“Lender”), Borrower

 

(a)hereby requests a Loan disbursement as indicated on the Soft and Hard Cost
Requisition attached hereto. We acknowledge that this amount is subject to
inspection, verification, and available funds.

 

(b)acknowledges and confirms an equity contribution as indicated on the Soft and
Hard Cost Requisition attached hereto.

 

Funding Instructions

 

2.This Borrower’s Certificate is to be utilized only in satisfaction of costs
and charges with respect to the Project and Improvements thereon as shown on the
Soft and Hard Cost Requisition Form, dated ____________________, attached
hereto.

 

3.The Borrower agrees to provide, if requested by Lender, a Vendor Payee Listing
showing the name and the amount currently due each party to whom Borrower is
obligated for labor, material and/or services supplies. This information would
be provided in support of the disbursements set forth in paragraph 1(a) hereof.

 

4.The Borrower also certifies and agrees that:

 

(a)It has complied with all duties and obligations required to date to be
carried out and performed by it pursuant to the terms of the Construction Loan
Agreement;

 

(b)No Event of Default as defined in the Construction Loan Agreement, nor any
event, circumstance or condition which with notice or the passage of time or
both would be an Event of Default, has occurred and is continuing and;

 

(c)All Change Orders or changes to the Schedule of Values have been submitted to
and approved by Lender to the extent required under the Construction Loan
Agreement;

 

 

 

 

(d)All funds previously disbursed have been used for the purposes as set forth
in the Construction Loan Agreement;

 

(e)All outstanding claims for labor, materials and/or services furnished prior
to this draw period have been paid or will be paid from the proceeds of this
disbursement;

 

(f)All construction prior to the date of this Borrower’s Certificate has been
accomplished in accordance with the Plans and Specifications approved by Lender;

 

(g)All sums advanced by Lender will be used solely for the purpose of paying
costs of the Project owing as shown on the attached Soft and Hard Cost
Requisition and no disbursement requested hereunder has been the basis for any
prior disbursement of the Loan;

 

(h)There are no liens outstanding against the subject project or its equipment
except for Lender’s liens and security interests as agreed upon in the
Construction Loan Agreement;

 

(i)The amount of undisbursed Loan proceeds and/or approved equity requirement
remaining is sufficient to pay the cost of completing the Project in accordance
with the Plans and Specifications and Budget approved by Lender as modified by
Lender in approved Changed Orders;

 

(j)All representations and warranties contained in the Construction Loan
Agreement are true and correct as of the date hereof.

 

(k)The undersigned understands that this certification is made for the purpose
of inducing Lender to make a disbursement to Borrower and that, in making such
disbursement, Lender will rely upon the accuracy of the matters stated in this
Certificate.

 

5.Disbursement of the loan proceeds hereby requested are subject to the receipt
by Lender, in those states where applicable, of a certificate from the issuing
title company stating that no claims have been filed of record which adversely
affects the title of Borrower to the Project, subsequent to the filing of the
Lender’s Mortgage.

 

6.The terms used in this Borrower’s Certificate have the same meaning and
definitions as those set forth in the Loan Agreement.

 

7.The Borrower, or authorized signer, certifies that the statements made in this
Borrower’s Certificate and any documents submitted herewith and identified
herein are true and has duly caused this Borrower’s Certificate to be signed on
its behalf by the undersigned Authorized Representative.

 

[SIGNATURE PAGE ON FOLLOWING PAGE]

 

- 2 -

 

 

  DATE:         BORROWER:       UCFP OWNER, LLC, a Delaware limited liability
company, as Trustee under the BR/CDP Colonial Trust Agreement dated December 15,
2013         By:     Name:     Title:  

 

- 3 -

 

 

EXHIBIT I

 

Soft and Hard Cost Requisition Form

 

 [tex10-83a.jpg]

  



 

 

 

[tex10-83b.jpg] 

   

 

 

 

EXHIBIT J

 

Certificate of Compliance

 

KeyBank National Association

________________________

________________________

 

Re: Construction Loan Agreement dated as of ________ (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”), between
UCFP OWNER, LLC, a Delaware limited liability company, as Trustee under the
BR/CDP Colonial Trust Agreement dated December 15, 2013 (the “Borrower”), and
KEYBANK NATIONAL ASSOCIATION (“Lender”).

 

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

 

Pursuant to applicable provisions of the Agreement, the undersigned, being the
Authorized Representative designated in the Agreement, hereby certifies to the
Lender that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lender pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

The undersigned hereby further certifies to the Lender that:

 

1.          Compliance with Financial Covenants. As shown below, the Guarantor
Alsar Limited Partnership (“Alsar”) is in full compliance with the Unencumbered
Liquid Assets covenant contained in Section 23 of the Payment Guaranty dated May
14, 2014, executed by Alsar in favor of Lender (the “Alsar Payment Guaranty”).

 

A.           Covenant: Alsar’s Unencumbered Liquid Assets to be not less than
the Principal Obligation Amount (as defined in the Alsar Payment Guaranty) in
the amount of [$__________].

 

Calculation: Liquidity = Cash and Cash Equivalents + Marketable Securities.

 

Guarantors’ Liquidity______________ for period ending __________________

 

[See attached financial statement]

 

Compliance? (Yes or No)

 

2.          Review of Condition. The undersigned has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower and Guarantors set forth in the Agreement and the covenants of the
Borrower set forth in the Agreement, and has made, or caused to be made under
his or her supervision, a review in reasonable detail of the transactions and
condition of the Borrower and Guarantors through the reporting periods.

 

-ii

 

 

3.          Representations and Warranties. To the undersigned’s actual
knowledge, the representations and warranties of the Borrower and Guarantors
contained in the Loan Documents, including those contained in the Agreement, are
true and accurate in all material respects as of the date hereof and were true
and accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule A hereto.

 

4.          Covenants. To the undersigned’s actual knowledge, during the
reporting period, the Borrower observed and performed all of the respective
covenants and other agreements under the Agreement and the Loan Documents, and
satisfied each of the conditions contained therein to be observed, performed or
satisfied by the Borrower, except as expressly noted on Schedule A hereto.

 

5.          No Event of Default. To the undersigned’s actual knowledge, no Event
of Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule A hereto.

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ____
day of __________.

 

  UCFP OWNER, LLC, a Delaware limited liability company,   as Trustee under the
BR/CDP Colonial Trust Agreement  dated December 15, 2013       By:     Name:    
Title:  

 

-iii

 

 

EXHIBIT K

 

LIBOR NOTICE ELECTION

 

NOTICE OF LIBOR FUNDING ELECTION

 

KeyBank National Association  

 

Date: ___________________

 

Ladies and Gentlemen:

 

Reference is made to the Promissory Note dated as of May 14, 2014, made by UCFP
OWNER, LLC, a Delaware limited liability company, as Trustee under the BR/CDP
Colonial Trust Agreement dated December 15, 2013, in favor of KeyBank National
Association (the “Note”). The undersigned hereby gives notice pursuant to
Section 5.1 of the Loan Agreement referenced in the Note of its desire for a
LIBOR FUNDING ELECTION of a portion of the proceeds of the loan evidenced by the
Note.

 

The following are the details of the LIBOR funding election to be set up as of
the commencement date specified below:

 

  1. The LIBOR funding commencement date is:             2. The LIBOR funding
period expires:             3. The LIBOR funding principal amount is:          
  4. The LIBOR funding rate is LIBOR plus ___%, or  

 

The sources for the above LIBOR are as follows (Choose as appropriate):

 

Prime Note Outstanding Balance:

Draw #____ Advance:

Interest due:

Current LIBOR maturing _____:

Current LIBOR maturing _____:

Total:

 

The next LIBOR FUNDING ELECTION NOTIFICATION date is ______.

 

-iv

 

 

EXHIBIT L

 

FORM OF CONSTRUCTION LOAN UPDATE ENDORSEMENT

 

[Attached]

 

 [image_033.jpg]

 

-v

 

